      Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 1 of 72 PageID #:883



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


CHRISTOPHER MOEHRL, MICHAEL                 )
COLE, STEVE DARNELL, VALERIE                )
NAGER, JACK RAMEY, SAWBILL                  )   Civil Action No.: 1:19-cv-01610 and
STRATEGIC, INC., DANIEL UMPA, and           )   Civil Action No.: 1:19-cv--2544
JANE RUH, on behalf of themselves and       )
                                                CLASS ACTION
all others similarly situated,              )
                                            )
                                                JURY TRIAL DEMANDED
                                            )
            Plaintiffs,                     )
                                                HON. ANDREA R. WOOD
      v.

THE NATIONAL ASSOCIATION OF
REALTORS, REALOGY HOLDINGS CORP.,
HOMESERVICES OF AMERICA, INC., BHH
AFFILIATES, LLC, HSF AFFILIATES, LLC,
THE LONG & FOSTER COMPANIES, INC.,
RE/MAX LLC, and KELLER WILLIAMS
REALTY, INC.

            Defendants.


THIS DOCUMENT RELATES TO ALL
ACTIONS


             CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
         Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 2 of 72 PageID #:883



                                                     TABLE OF CONTENTS

I.       INTRODUCTION ...................................................................................................................... 1

II.      JURISDICTION AND VENUE ............................................................................................... 12

III.     TRADE AND COMMERCE .................................................................................................... 12

IV.      THE PARTIES ......................................................................................................................... 13
         A.   Plaintiff ......................................................................................................................... 13
         B.   Defendants .................................................................................................................... 15
         C.   Co-Conspirators. ........................................................................................................... 16

V.       BACKGROUND ON THE REAL ESTATE INDUSTRY ....................................................... 17

VI.      THE ANTI-COMPETITIVE AGREEMENT WITH NAR. .................................................... 20

VII.     NAR HAS REQUIRED LOCAL ASSOCIATIONS TO AGREE TO THESE ANTI-
         COMPETITIVE RESTRAINTS.................................................................................................... 41

VIII.    CORPORATE DEFENDANTS PARTICIPATE IN, FACILITATE, AND
         IMPLEMENT THE CONSPIRACY ........................................................................................ 43

IX.      EFFECTS OF THE CONSPIRACY................................................................................................ 53

X.       MARKET POWER................................................................................................................... 59

XI.      CONTINUOUS ACCRUAL .................................................................................................... 62

XII.     CLASS ACTION ALLEGATIONS ......................................................................................... 62

XIII.    CLAIM FOR RELIEF .............................................................................................................. 64

XIV. REQUESTED RELIEF............................................................................................................. 66




                                                                        i
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 3 of 72 PageID #:883




  I.     INTRODUCTION

         1.       Plaintiffs, home sellers who listed their homes on one of twenty

  Multiple Listing Services (identified below), bring this action against the National

  Association of Realtors (“NAR”) and the four largest national real estate brokers in the

  United States (collectively, “Corporate Defendants”) for agreeing, combining and

  conspiring to impose, implement and enforce anticompetitive restraints that cause home

  sellers to pay inflated commissions on the sale of their homes, in violation of federal

  antitrust law. Defendants’ unlawful conduct is also the subject of an active investigation

  by the Antitrust Division of the United States Department of Justice, which is examining

  practices in the residential real estate brokerage business, with a focus on compensation

  paid to brokers, as well as other conduct.

         2.       NAR, the Corporate Defendants and their co-conspirators collectively

  possess market power in local markets for real estate brokerage services through their

  control of the local Multiple Listing Services (“MLSs”). An MLS is a database of

  properties listed for sale in a particular geographic region and the marketplace on which

  the vast majority of homes in the United States are sold. Brokers must list a property

  for sale to effectively market that property to prospective buyers, and in any event, are

  required to list all properties on the MLS if they are members of the MLS. All MLSs

  at issue in this case are controlled by local NAR associations, and access to such MLSs

  is conditioned on brokers’ agreement to follow all mandatory rules set forth in NAR’s

  Handbook on Multiple Listing Policy, including the rules at issue here.

         3.       Pursuant to Defendants’ conspiracy, NAR allows brokers representing

  home sellers and home buyers to use NAR’s MLSs only if those brokers agree to adhere

                                               1
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 4 of 72 PageID #:883




  to and help implement terms that significantly restrain competition. Specifically, NAR

  and its co-conspirators require every seller’s broker (the “seller-broker”), when listing

  a property on a Multiple Listing Service, to make a “blanket unilateral offer[] of

  compensation” to any broker who may find a buyer for the home (the “buyer-broker”). This

  requirement, and related terms implementing the requirement, are set forth at pages 34-35 of

  NAR’s Handbook on Multiple Listing Policy and is hereafter referred to as the Buyer Broker

  Commission Rule or “the Rule”.

         4.       Defendants’ implementation of and adherence to this agreement is

  manifestly anticompetitive:

                  •   The Rule compels the seller to make an offer of payment to

                      compensate the buyer-broker even though the buyer-broker is

                      working on behalf of the buyer, not the seller.

                  •   It requires that this be a blanket offer – i.e., the exact same

                      compensation terms must be simultaneously offered to every

                      buyer-broker without regard to their experience, the services they

                      are providing to the buyer, or the financial arrangement they have

                      made with the buyer.

                  •   Because this blanket offer must be made available to every buyer-

                      broker using the MLS (i.e., virtually all buyer-brokers) and can be

                      compared by the buyer-broker with the blanket offers that every

                      other seller must post on the MLS, the Rule creates tremendous

                      pressure on sellers to offer a high commission that has long been



                                              2
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 5 of 72 PageID #:883




                   maintained in this industry so that buyer-brokers will not “steer”

                   buyers to properties offering higher buyer-broker commissions.

               •   The Rule encourages and facilitates anticompetitive “steering” by

                   buyer-brokers because it allows them to compare the terms offered

                   for buyer-broker compensation and steer their clients to properties

                   where the seller-broker is offering higher commissions. (The

                   prevalence of such steering, including its anticompetitive impact

                   on consumers and exclusionary impact on brokers trying to

                   compete with alternative, lower-cost models, is widely recognized

                   in the economic literature).

               •   These effects are magnified by the Rule’s requirement that the

                   offer of compensation be expressed as a percentage of the gross

                   selling price of the home or a definite dollar amount and the

                   Rule’s prohibition on “general invitations by listing [i.e., seller]

                   brokers to other participants to discuss terms and conditions of

                   possible cooperative relationships.”

               •   The anticompetitive effects are further magnified by NAR’s rules

                   providing that after the seller has received purchase offers, the

                   seller-broker is prohibited from attempting to unilaterally modify

                   the buyer-broker commission that was offered on the MLS. NAR

                   Standard of Practice 3-2 states: “Any change in compensation

                   offered for cooperative services must be communicated to the

                   other REALTOR® prior to the time that REALTOR® submits an

                                          3
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 6 of 72 PageID #:883




                      offer to purchase/lease the property. After a REALTOR® has

                      submitted an offer to purchase or lease property, the listing broker

                      may not attempt to unilaterally modify the offered compensation

                      with respect to that cooperative transaction.” As a result, a seller

                      cannot respond to a purchase offer with a counteroffer that is

                      conditional on reducing the buyer-broker commission. Nor can

                      the seller, after receiving purchase offers, decide to unilaterally

                      reduce or eliminate the buyer broker commission offered on the

                      MLS.

                  •   The anticompetitive effects are compounded by the fact that

                      buyer-brokers and their clients have access to very different

                      information from the MLS: The Buyer-brokers are able to learn

                      the amount of the commission buyer-brokers can receive for every

                      available property, but this information is not available to their

                      clients. Thus, homebuyers are unlikely to know whether their

                      brokers are only showing them properties where they will be paid

                      the highest commission amounts. (The obfuscation of this reality

                      for buyers is made even worse by NAR’s ethical rule expressly

                      permitting buyer-brokers to represent to buyers that their services

                      are “free” for the buyer).

         5.       There is no pro-competitive justification for this agreement and, to the

  contrary, the agreement’s purpose and effect is to restrain competition. As one industry

  participant has acknowledged, “[i]t does not make sense for listing brokers to pay

                                             4
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 7 of 72 PageID #:883




  buyers’ brokers for the services the latter provide to buyers. This is a bit like the lawyers

  working for one side in a transaction paying the lawyers working for the other side.” 1

  Stephen Brobeck, the Executive Director of the Consumer Federation of America has

  testified that “[i]n a rational price system, home sellers and buyers would each pay for

  real estate brokerage services they receive.” 2 “The simple fact is that, for decades, the

  dominant real estate firms and their trade association have tried, with much success, to

  maintain high, uniform prices within different geographic areas.” 3

          6.         Each of the Corporate Defendants plays an active role in NAR and has

  required franchisees, brokerages and individual realtors to join and implement this

  anticompetitive agreement in order to secure the benefit of each Corporate Defendant’s

  brand, brokerage infrastructure and other support. Indeed, because these are the leading

  brokers in the United States, their participation in the conspiracy and implementation

  and enforcement of its terms is essential to the success of the conspiracy. The unlawful

  restraints implemented and enforced by the conspirators benefit NAR and the Corporate

  Defendants and further their common goals by allowing brokers to impose supra-

  competitive charges on home sellers and restrain competition by forestalling

  competition from lower-priced alternatives.




           1
            Brian N. Larson, The End of MLS as We Know It, INMAN (Aug. 15, 2006),
   https://www.inman.com/2006/08/15/end-mls-we-know-it/.
           2
           Stephen Brobeck, Residential Real Estate Brokerage Services: A Cockamamie
   System That Restricts Competition and Consumer Choice, CONSUMER FEDERATION OF
   AMERICA, 4 (2006), http://archives-financialservices.house.gov/media/pdf/072506sb.pdf.
           3
               Id.
                                              5
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 8 of 72 PageID #:883




         7.       Defendants use their control of the MLSs, and Corporate Defendants

  their franchise agreements, employee policy and procedures manuals, and leadership

  roles in NAR and local realtor associations, to require brokers in local residential real

  estate markets to adhere to NAR’s rules, including the Buyer Broker Commission Rule,

  and thereby help implement and enforce the conspiracy. The Corporate Defendants

  further implement the conspiracy alleged herein by reviewing and reissuing NAR’s

  rules, including the Buyer Broker Commission Rule, at yearly NAR meetings, and by

  serving on the boards and committees that enforce compliance with NAR’s rules.

         8.       By participating in an association that prevents member institutions

  from allowing its employees and realtors to compete with each other to offer lower

  commissions, requiring franchisees, groups and individuals to join and adhere to the

  anticompetitive agreement alleged herein, and taking numerous steps in furtherance of

  the conspiracy, the Corporate Defendants have agreed to participate in, facilitate, and

  implement the conspiracy.

         9.       The conspiracy has saddled home sellers with costs that would be borne

  by buyers in a competitive market. Moreover, because most buyer-brokers will not

  show homes to their clients where the seller is offering a lower buyer-broker

  commission, or will show homes with higher commission offers first, sellers are

  incentivized when making required blanket offers to procure the buyer-brokers’

  cooperation by offering high commissions. Thus, the conspiracy: (a) requires sellers to

  pay overcharges for services provided by buyer-brokers; (b) raises, fixes and maintains

  buyer-broker compensation at levels that would not exist in a competitive marketplace;

  and (c) encourages and facilitates steering and other actions that impede entry and

                                            6
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 9 of 72 PageID #:883




  market success by lower-cost real estate brokerage services.

         10.        This method of setting buyer-broker commissions is wholly different

  from the practices that would exist absent the Buyer Broker Commission Rule. Absent

  the Rule, buyer-brokers would be paid by their clients, not the sellers, and would

  compete to be retained by offering lower commissions to their prospective clients for

  their services. The Buyer Broker Commission Rule causes price competition among

  buyer-brokers is restrained because the client retaining the buyer-broker, i.e., home

  buyers have little incentive or ability to reduce their broker’s commission because they

  are not paying the commissions.

         11.        In more competitive foreign markets, homebuyers pay their brokers if

  they choose to use one, and they pay less than half the rate paid to buyer-brokers in

  the United States. In comparable international markets without a rule like the Buyer

  Broker Commission Rule, such as the United Kingdom, Germany, Israel, Australia, and

  New Zealand, buyer-brokers, when they are used, are paid directly by home buyers,

  rather than by home sellers. As an article in the Wall Street Journal recently explained,

  real estate brokers have “shielded themselves with a skein of anticompetitive ‘practices”

  that “have kept the high fees they charge unchanged since 1991.” 4 The total broker fees

  that have been imposed are “significantly higher than those paid elsewhere in the

  developed world,” and, if they were instead paid at a competitive level, American

  consumers would save tens of billions of dollars annually. 5


          4
             Jack Ryan & Jonathan Friedland, When You Buy or Sell a Home, Realty Bites,
   WALL ST. J. (Mar. 3, 2019), https://www.wsj.com/articles/when-you-buy-or-sell-a-home-
   realty-bites-11551649734.
          5
              Id.
                                            7
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 10 of 72 PageID #:883




         12.      Defendants’ conspiracy has maintained broker commission levels at

  remarkably stable and inflated levels for the past two decades, despite the advent of the

  Internet and the diminishing role of buyer-brokers. Between 2000 and 2017, the

  average commission nationally has been stable at a supra-competitive rate of between

  5 and 5.4 percent with little or no regard to changing market conditions. Approximately

  one half or more of this amount is the commission for the buyer-broker. At an industry

  event in 2016, the Chief Executive Officer of Defendant Keller Williams reported to

  other industry participants that Keller Williams’ buyer-brokers were charging an

  average commission of 2.71% in 2015, an amount virtually unchanged from the 2.8%

  it reported that it had charged in 2002.

         13.      Moreover, because housing prices have increased substantially during

  this period (at a rate significantly exceeding inflation), and commissions are charged on

  a percentage of a home’s sale price, the actual dollar commissions imposed on home

  sellers “increased substantially because housing prices were much higher. . . . For

  example, between 2001 and 2017, the average price of new homes in current dollars

  sold rose from $213,200 to $384,900, according to U.S. Census Bureau Statistics.” 6 As

  the Consumer Federation of America has observed, “[b]ecause the industry functions

  as a cartel, it is able to overcharge consumers tens of billions of dollars a year. . . .




          6
            Brobeck, Comments of Stephen Brobeck, Executive Director Consumer
   Federation of America Before the Department of Justice-Federal Trade Commission
   Public Workshop on Competition Issues, CONSUMER FEDERATION OF AMERICA, 2 n.4
   (2018), https://consumerfed.org/wp-content/uploads/2018/06/CFA-comments-DOJ-FTC-
   public-workshop-on-competition-issues.pdf.
                                             8
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 11 of 72 PageID #:883




  Consumers are increasingly wondering why they are often charged more to sell a home

  than to purchase a new car.” 7

         14.      Indeed,    Defendants have successfully stabilized buyer-broker

  commissions (and significantly increased the dollar cost) charged despite the

  diminishing role of buyer-brokers. According to data from NAR, many homebuyers no

  longer locate prospective homes with the assistance of a broker, but rather

  independently through online services. Buyer-brokers increasingly have been retained

  after their client has already found the home the client wishes to buy. Despite their

  diminishing role, buyer-brokers continue to receive the same artificially elevated

  percentage of the sales price due to Defendants’ conspiracy. Defendants’ success in

  maintaining (and, in inflation-adjusted dollar terms, substantially increasing) the charge

  imposed by buyer-brokers despite the advent of new technologies stands in stark

  contrast to other industries. “[I]n almost every other consumer industry -- booksellers,

  retailers, home appliances, insurance, banking, stock brokers -- the introduction of

  Internet and discount sellers has been a phenomenal financial benefit to customers.

  Discount airlines have cut airfares by 60% or more, to the economic benefit of everyone

  with the exception of the incumbent competitors. . . . Economists call this process of

  squeezing out transaction costs ‘disintermediation.’ If any industry is ripe for this, it is

  the $70 billion-a-year real estate brokerage market.” 8 Instead, “[e]ven as housing prices

  have changed over time and technological advances have arguably made the broker’s


           7
            Glen Justice, Lobbying to Sell Your House, N.Y. TIMES (Jan. 12, 2006),
   https://www.nytimes.com/2006/01/12/business/lobbying-to-sell-your-house.html.
           8
            The Realtor Racket, WALL ST. J. (Aug. 12, 2005),
   https://www.wsj.com/articles/SB112381069428011613 .
                                              9
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 12 of 72 PageID #:883




  job easier, commission rates in the industry have remained remarkably steady at around

  five to six percent.” 9

          15.         The conspiracy’s effect can also be seen in the disconnect between

  buyer-broker costs and commissions. Buyer-broker costs are similar regardless of the

  price of the home, yet buyer-brokers are paid, for example, four times more when their

  client buys a million-dollar home rather than a $250,000 home. As the Wall Street

  Journal has explained, “many, if not most, of the services that Realtors provide don’t

  vary with the sales price, so the percentage fee should fall as home price rises.”10

  Instead, the commissions imposed on home sellers are “unrelated to either the quantity

  or quality of the service rendered or even to the value provided.” 11

          16.       The conspiracy has inflated buyer-broker commissions, which, in turn,

  have inflated the total commissions paid by home sellers such as Plaintiffs and the other

  class members. Plaintiffs and the other class members have each incurred, on average,

  thousands of dollars in oversharges as a result of Defendants’ conspiracy.           In a

  competitive market, sellers would pay nothing to buyer-brokers, who would be paid

  instead by their clients, and the commissions paid by sellers would be set at a level to

  compensate seller-brokers only.

          17.       Plaintiffs, on behalf of themselves and the class, sue for Defendants’




           9
            Beth Nagalski, Ending the Uniformity of Residential Real Estate Brokerage
   Services: Analyzing the National Association of Realtors’ Multiple Listing Service Under
   the Sherman Act, 73 BROOKLYN L. REV. 771, 781-82 (2008).
           10
                The Realtor Racket, supra note 8.
           11
           Mark S. Nadel, A Critical Assessment of the Traditional Residential Real Estate
   Broker Commission Rate Structure, 5 CORNELL REAL ESTATE R. 1, 1 (2007).
                                             10
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 13 of 72 PageID #:883




  violations of the federal antitrust laws as alleged herein, and seek treble damages,

  injunctive relief, and the costs of this lawsuit, including reasonable attorneys’ fees.

          18.      Plaintiffs bring this lawsuit as a class action on behalf of home sellers

  who paid a broker commission during the four-year period prior to the filing of this

  action in connection with the sale of residential real estate listed on one of the following

  MLSs (the “Covered MLSs”):

                   •   The Bright MLS (including the metropolitan areas of Baltimore,

                       Maryland; Philadelphia, Pennsylvania; Richmond, Virginia;

                       Washington, D.C.);

                   •   My Florida Regional MLS (including the metropolitan areas of

                       Tampa, Orlando, and Sarasota);

                   •   The five MLSs in the Mid-West that cover the following

                       metropolitan areas: Cleveland, Ohio; Columbus, Ohio; Detroit,

                       Michigan; Milwaukee, Wisconsin; Minneapolis, Minnesota;

                   •   The six MLSs in the Southwest that cover the following

                       metropolitan areas: Austin, Texas; Dallas, Texas; Houston, Texas;

                       Las Vegas, Nevada; Phoenix, Arizona; San Antonio Texas;

                   •   The three MLSs in the Mountain West that cover the following

                       metropolitan areas: Colorado Springs, Colorado; Denver,

                       Colorado; Salt Lake City, Utah;

                   •   The four MLSs in the Southeast that cover the following

                       metropolitan areas: Fort Myers, Florida; Miami, Florida;

                       Charlotte, North Carolina; and Raleigh, North Carolina.

                                              11
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 14 of 72 PageID #:883




  II.     JURISDICTION AND VENUE

          19.      This Court has subject matter jurisdiction under 28 U.S.C. §1332(d)(2),

  because the classes contain more than 100 persons, the aggregate amount in controversy

  exceeds $5,000,000, and at least one member of each class is a citizen of a State

  different from Defendants. The Court also has subject matter jurisdiction over this

  action pursuant to 15 U.S.C. §§ 4, 16 and 28 U.S.C. §§ 1331, 1337.

          20.      This Court has personal jurisdiction over Defendants. Defendant NAR

  resides in this District and used its headquarters in Chicago to implement and coordinate

  the restraints of trade described below. In addition, Defendants: (1) have been properly

  served; (2) transact substantial business in the United States, including in this District;

  (3) transacted with members of the Class throughout the United States, including in this

  District; and (4) committed substantial acts in furtherance of the unlawful scheme in the

  United States, including in this District.

          21.      Venue is proper in this District under 15 U.S.C. § 22 and 28 U.S.C.

  §1391(b), (c), and (d). Each Defendant transacted business, was found, and/or resided

  in this District; a substantial part of the events giving rise to Plaintiffs’ claims arose in

  this District; and a substantial portion of the affected interstate trade and commerce

  described herein has been carried out in this District.

  III.    TRADE AND COMMERCE

          22.      The Buyer Broker Commission Rule and other anticompetitive NAR

  rules apply and have been implemented and enforced by Defendants and co-

  conspirators nationwide. These rules govern the conduct of local NAR associations,

  local brokers, and local realtors nationwide. Defendants’ conduct alleged herein has

                                               12
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 15 of 72 PageID #:883




  inflated buyer-broker commissions nationwide including in the areas in which the

  Covered MLSs operate, and has injured home sellers in those areas and nationwide.

  Defendant NAR, through its members and other coconspirators, and Defendant

  Corporations, through their franchisees, brokers and other coconspirators, are engaged

  in interstate commerce, and are engaged in activities affecting interstate commerce, in

  the United States.

  IV.    THE PARTIES

         A.      Plaintiffs

         23.      Michael Cole is a resident of Parker, Colorado. On May 18, 2017, he

  sold a home located in the Denver metropolitan area.       The home was listed on the

  REColorado MLS.       In that sales transaction, Mr. Cole was represented by RE/MAX

  and the buyer was represented by All Pro Realty of Denver. As part of the sales

  transaction, Mr. Cole paid a substantial buyer-broker commission.

         24.      Steve Darnell is a resident of Park, Texas. On June 1, 2016, he sold a

  home located in the Austin metropolitan area. The home was listed on the Central Texas

  Realty Information Services MLS.         In that sales transaction, Mr. Darnell was

  represented by a Coldwell Banker United realtor. As part of the sales transaction, Mr.

  Darnell paid a substantial buyer-broker commission.

         25.      Christopher Moehrl is a resident of Shorewood, Minnesota.           On

  November 15, 2017, he sold a home located in the Minneapolis metropolitan area. The

  home was listed on the Northstar MLS.         In that sales transaction, Mr. Moehrl was

  represented by a RE/MAX franchisee, and the buyer was represented by a Keller

  Williams franchisee. As part of the sales transaction, Mr. Moehrl paid a substantial

                                           13
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 16 of 72 PageID #:883




  buyer-broker commission.

         26.      Valerie Nager is a resident of Dublin, California. On September 26,

  2017, she sold a home located in the Tampa metropolitan area. The home was listed on

  the My Florida Regional MLS. In that sales transaction, Ms. Nager was represented by

  a RE/MAX franchisee, and the buyer was represented by a different broker. As part of

  the sales transaction, Ms. Nager paid a substantial buyer-broker commission.

         27.      Jack Ramey is a resident of Martinsburg, West Virginia. On May 8,

  2015, he sold a home located in the Baltimore metropolitan area. The home was listed

  on the Bright MLS. In that sales transaction, Mr. Ramey was represented by a Century

  21 franchisee, and the buyer was represented by a different agent. As part of the sales

  transaction, Mr. Ramey paid a substantial buyer-broker commission.

         28.      Jane Ruh is a resident of Caledonia, Wisconsin. On September 26,

  2018, she sold a home located in the Milwaukee metropolitan area. The home was

  listed on Metro MLS. In that sales transaction, Ms. Rus was represented by a RE/MAX

  franchisee, and the buyer was represented by a different broker. As part of the sales

  transaction, Ms. Ruh paid a substantial buyer-broker commission.

         29.      Sawbill Strategic, Inc. (“SSI”) is a Minnesota corporation with its

  principal and registered offices at 200 Chestnut St. E, Suite 203, Stillwater, Minnesota.

  On July 18, 2016, SSI sold a home located at 7148 Jorgenson Lane S, Cottage Grove,

  Minnesota, which is in the Minneapolis/St. Paul metropolitan area. This home was

  listed on Northstar MLS. In the transaction, SSI was represented by Collopy Real

  Estate, Inc. d/b/a Re/Max Results, a RE/MAX International, Inc. (d/b/a RE/MAX)

  franchisee. The buyer was represented by Edina Realty, Inc. As part of the sales

                                            14
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 17 of 72 PageID #:883




  transaction, SSI paid a substantial buyer-broker commission.

         30.        Daniel Umpa is a resident of Rockville, Maryland. On October 30,

  2017, he sold a home located in the Washington, D.C. metropolitan area. The home was

  listed on the Bright MLS. In that sales transaction, Mr. Umpa was represented by Long

  and Fosters, and the buyer was represented by a different agent. As part of the sales

  transaction, Mr. Umpa paid a substantial buyer-broker commission.

         31.        As set forth below, the Defendants’ unlawful conduct and conspiracy

  has caused home sellers, including each of the Plaintiffs in this action, to pay a buyer-

  broker-commission and has also increased the amount of the buyer-broker commission

  over the amount that would be charged to the buyer in a competitive marketplace absent

  the conspiracy.

         B.         Defendants

         32.        Defendant National Association of Realtors (“NAR”) has over 1.2

  million individual members and is one of the largest lobbying groups in the country,

  advocating for the interests of real estate brokers.   Its fifty-four state and territorial

  realtor associations and over 1,200 local realtor associations are members of, and

  overseen by, NAR. NAR is headquartered in Chicago, Illinois.

         33.        Defendant Realogy Holdings Corp. (“Realogy”) is the nation’s largest

  real estate brokerage company. It is headquartered in Madison, NJ. It is a publicly-

  traded corporation with a market value in excess of $4 billion. It owns, operates, and

  franchises many real estate brokerage firms, including Century 21, Coldwell Banker,

  Sotheby’s International Realty, The Corcoran Group, Better Homes and Garden Real

  Estate, ZipRealty, ERA Real Estate, Citi Habitats, and Climb Real Estate.

                                            15
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 18 of 72 PageID #:883




         34.       Defendant HomeServices of America, Inc. (“HSA”) is “the second-

  largest residential real estate brokerage firm in the United States.” 12 HSA is a majority

  owner of Defendant HSF Affiliates, LLC (“HSF Affiliates”). HSF Affiliates operates

  many real estate franchise networks, including HomeServices, Prudential Real Estate,

  and Real Living. Additionally, in 2017, HSA acquired Defendant The Long & Foster

  Companies, Inc. (“L&F”), a large private residential real estate company in the United

  States. BHH Affiliates, LLC is a subsidiary of HSF Affiliates LLC and offers real estate

  brokerage services. This Complaint will refer to HSA, HSF Affiliates, L&F, their

  predecessors, BHH Affiliates, LLC and their wholly-owned or controlled subsidiaries

  or affiliates as “HomeServices.”

         35.       Defendant RE/MAX, LLC franchises local RE/MAX brokers around

  the country, which have approximately 6,800 offices and more than 100,000 sales

  associates. This Complaint will refer to RE/MAX, LLC, its predecessors, and its

  wholly-owned or controlled subsidiaries or affiliates as “RE/MAX.”

         36.       Defendant Keller Williams Realty, Inc. (“Keller Williams”) is one of

  the nation’s largest real estate brokerages. It is headquartered in Austin, Texas. It is a

  privately-held company. It franchises local Keller Williams brokers around the country,

  which have approximately 700 offices and more than 120,000 sales associates.

         C.       Co-Conspirators.

         37.       Multiple local realtor associations not named as Defendants

  participated as co-conspirators in the violations alleged herein and performed acts and




          12
               BHE Form 10-K filed on February 25, 2019
                                            16
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 19 of 72 PageID #:883




  made statements in furtherance thereof.         Specifically, each of the local realtor

  associations that own and operate the twenty Covered MLSs (among other realtor

  associations in other areas of the country) agreed to, complied with, and implemented

  the Buyer Broker Commission Rule.

         38.      The Covered MLSs, among others, have participated as co-conspirators

  in the violations alleged herein and performed acts and made statements in furtherance

  thereof, including by adopting the Buyer Broker Commission Rule in their own

  respective rules and regulations.

         39.      Multiple franchisees and brokers of Defendant Corporations

  participated as co-conspirators in the violations alleged herein and performed acts and

  made statements in furtherance thereof.          Specifically, each complied with and

  implemented the Buyer Broker Commission Rule in the geographic areas in which the

  Covered MLSs operate. In addition, other brokers in these areas have participated as

  co-conspirators in the violations alleged herein and performed acts and made statements

  in furtherance thereof. These other brokers complied with and implemented the Buyer

  Broker Commission Rule in these geographic areas.

         40.      Defendants are jointly and severally liable for the acts of their co-

  conspirators whether named or not named as defendants in this Complaint.

  V.     BACKGROUND OF THE REAL ESTATE INDUSTRY

         41.      State licensing laws regulate who can represent sellers and buyers in the

  real estate market. There are two licensee categories: (1) the real estate broker (also

  known as a “brokerage firm”); and (2) the individual real estate licensee or agent. Real

  estate brokers license individual realtors and are legally responsible for the activities of

                                             17
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 20 of 72 PageID #:883




  the realtors they license.

          42.      Licensed brokers are the only entities permitted by state law to be paid

  to represent buyers or sellers in a real estate transaction. For that reason, all real estate

  brokerage contracts with sellers and buyers are required to be with brokers, not agents,

  and all payments to individual realtors must pass through brokers.

          43.      According to NAR, 92% of sellers sold their home with the assistance

  of a real estate broker in 2017, and 87% of buyers purchased their home with the

  assistance of a real estate broker in 2017.

          44.      The standard practice in the residential real estate industry is to

  compensate brokers and agents with commissions that are calculated as a percentage of

  a home’s sale price. Commissions are paid when the home sells.

          45.      Most brokers and their individual realtors occupy dual roles: they

  operate as seller-brokers for some home sales and as buyer-brokers for other home sales.

          46.      A seller-broker’s compensation is specified in a listing agreement, a

  contract between the seller and the seller-broker that details the terms of the listing. A

  listing agreement typically states that the seller-broker has the exclusive right to market

  the seller’s home. The listing agreement specifies the total commission that a home

  seller will pay to the seller-broker, often with a portion of that amount earmarked to be

  paid to the buyer-broker in the event the buyer has a broker (and the seller may retain

  that overcharge even if a buyer-broker is not used or the buyers-broker attempts to

  negotiate a different fee for the buyer-broker’s services).

          47.      If the buyer has a broker, the seller or the seller-broker pays the buyer-

  broker a commission out of the total commission paid by the seller. In other words,

                                                18
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 21 of 72 PageID #:883




  buyer-brokers—who assist their clients in negotiating against the seller—receive their

  compensation from the total commission paid by the seller, not from the buyer they

  represent. In fact, a standard of conduct in NAR’s Code of Ethics permits and

  encourages buyer-brokers to tell their clients that their services are free.

         48.      In the listing agreement, the seller sets the total commission to be paid

  to the seller-broker with the expectation that a portion of the commission will be paid

  to a buyer-broker. If, as would happen in the absence of the Buyer Broker Commission

  Rule, buyers paid their brokers, (i) sellers would agree to pay a commission solely to

  compensate the seller-broker because sellers have no incentive to compensate a buyer-

  broker negotiating against their interests, and (ii) the seller-broker commission would

  be about half or less of the amount that sellers have paid as a total commission to

  compensate both the buyer-broker and the seller-broker.

         49.      When a buyer retains a broker, the buyer enters into a contract with that

  broker. The contract typically discloses that the buyer-broker will be compensated by

  receiving a commission from the seller-broker.

         50.      An MLS is a database of properties listed for sale in a defined region

  that is accessible to real estate brokers and their individual realtors that comply with the

  rules of the MLS.      The Covered MLSs are owned and operated by local realtor

  associations that are members of, and governed by, NAR. Seller-brokers list their

  client’s property on an MLS as required by a NAR rule, and to ensure that buyer-brokers

  and prospective buyers are aware of the property. If a seller-broker does not list a

  client’s property on an MLS, most buyer-brokers will not show that property to

  prospective buyers. MLSs also act as the main source of listings for online websites,

                                             19
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 22 of 72 PageID #:883




  such as Zillow, through which many prospective homebuyers find homes. A home that

  is not listed on an MLS is very hard to find for prospective homebuyers.

         51.      The Buyer Broker Commission Rule obligates a seller-broker, on

  behalf of the seller, to make blanket, unilateral offers of compensation to buyer-brokers

  when listing a home on an MLS owned by a local NAR association. If a buyer

  represented by a broker purchases the home, the buyer-broker receives the offered

  compensation.

         52.      The following example illustrates how this process typically works:

                  •   A homeowner enters into a contract with a seller-broker, in which

                      the seller agrees to pay the seller-broker six percent in total

                      commissions in exchange for marketing and facilitating the sale of

                      the home.

                  •   The seller-broker then makes a blanket, unilateral offer of a three

                      percent commission to every buyer-broker when it lists the home

                      on the local MLS.

                  •   A buyer-broker shows the property to a buyer client, who buys the

                      home for $500,000.

                  •   The seller-broker receives six percent of the sales price ($30,000)

                      from the seller. The seller-broker then pays three percent of the

                      sales price ($15,000) to the buyer-broker.


  VI.    THE ANTICOMPETITIVE AGREEMENT WITH NAR

         53.      Prior to adoption of the Buyer Broker Commission Rule in November

  1996, NAR played the central role in implementing and enforcing, through the MLS
                                            20
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 23 of 72 PageID #:883




  system, a market structure in which all brokers involved in residential home sales

  represented the seller either as the seller’s broker or the “sub-agent” of the seller’s

  broker. Under this “almost universal sub agency system . . . brokers, even those

  working solely with buyers, were legally obligated to represent the interests of

  sellers.” 13 Because “nearly all brokers involved in transactions represented the seller

  either as the seller’s agent or as the subagent of the listing [i.e., seller’s] broker,” the

  seller’s broker got paid by the seller and would then compensate the subagent working

  with the buyer. 14 In fact, “[a]s a rule, MLS’s required that offers of compensation be

  contingent on the cooperating broker acting as a subagent of the listing broker, rather

  than an agent of the buyer. Subagency allowed cooperating brokers who worked with

  buyers to collect a share of the commissions paid by sellers without actually

  representing buyers in an agency capacity.” 15

         54.        Under the sub-agency system, homebuyers commonly proceeded on the

  mistaken understanding that the subagent broker was working on the buyer’s behalf

  (even though the broker, instead owed a fiduciary obligation to the seller). “When this

  sub agency system, in which brokers working with buyers were legally obligated to



           13
             Stephen Brobeck & Patrick Woodall, How the Real Estate Cartel Harms
   Consumers and How Consumers Can Protect Themselves, CONSUMER FED’N OF AM., 3
   (2006), https://consumerfed.org/pdfs/Real_Estate_Cartel_Study061906.pdf.
           14
                Larson, supra note 1
           15
              Matt Carter, From Subagency to Non-Agency: A History, INMAN (Feb. 17,
   2012), https://www.inman.com/2012/02/17/from-subagency-non-agency-a-history/; See
   Ann Morales Olazabal, Redefining Realtor Relationships and Responsibilities: The
   Failure of State Regulatory Responses, 40 Harv. J. on Legis. 65, 71 (2003) (explaining
   that for years, the “dominant real estate exchanges” – i.e., the MLS’s – permitted
   cooperating or selling agents (those working with buyers) to split the commission to be
   paid by the seller only if the cooperating agent agreed to be a subagent of the seller”).
                                             21
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 24 of 72 PageID #:883




  pass on information disadvantageous to their clients to sellers, was exposed through

  press coverage, it collapsed almost overnight.” 16

         55.       With the emergence of brokers who were no longer sub-agents of the

  seller’s broker, but were instead working for the buyer, there was no justification for

  requiring the seller to pay this cost. As one industry participant acknowledged, “[w]ith

  the demise of subagency, there is little reason to keep interbroker compensation. . . . It

  does not make sense for listing brokers to pay buyers’ brokers for the services the latter

  provides to buyers.” 17

         56.       Instead of adjusting to this fundamental change in the market – and, in

  particular, the fact that the buyer’s broker was now working for the buyer – the

  Defendants have implemented and enforced a scheme designed to maintain supra-

  competitive commissions and impede lower-priced competition. 18 In November 1996,


          16
               Brobeck & Woodall, supra note 13.
          17
               Larson, supra note 1
          18
              The NAR, Local Realtor Boards, and MLSs have a long history of
   anticompetitive actions designed to maintain broker commissions and impede entry by
   lower-cost alternatives. NAR’s predecessor, the National Association of Real Estate
   Exchanges “institutionalized a commission rate norm when it adopted its first Code of
   Ethics in 1913. It stated that `an agent should always exact the regular real estate
   commission prescribed by the board or exchange of which he is a member.’” P. Barwick,
   P. Parag, A. Pathak & M. Wong, Conflicts of Interest and the Realtor Commission
   Puzzle, NAT’L BUREAU OF ECON. RESEARCH, 4 (2015),
   https://www.nber.org/papers/w21489.pdf. In 1950, NAR’s code of ethics stated that
   “every Realtor . . . should maintain the standard rates of commission adopted by the
   board and no business should be solicited at lower rates.” After a 1950 Supreme Court
   decision found brokers guilty of price-fixing in violation of the Sherman Act, United
   States v. Nat’l Assn. of Realtors, 339 U.S. 485, 488, 494-95 (1950), local realtor
   associations continued to fix prices “for the next twenty-eight years” by recommending
   or suggesting commission rate schedules or establishing minimum prices. David Barry,
   Nine Pillars of the Citadel, Report Submitted to the FTC/DOJ Workshop on Competition
   Policy and the Real Estate Industry, 26-27 (2005),
   https://www.justice.gov/sites/default/files/atr/legacy/2005/12/05/213351.pdf. Since that
                                             22
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 25 of 72 PageID #:883




  NAR adopted the Buyer Broker Commission Rule as part of its Handbook on Multiple

  Listing Policies.

         57.      The NAR Board of Directors, and the Multiple Listing Issues and

  Policies Committee reporting to it, periodically determines whether to modify any

  policies in the Handbook on Multiple Listing Policies (for example, certain changes to

  MLS policies were approved by the Board of Directors and made in 2017 and 2018).

  The policies that are retained (and any modifications thereto) are set forth in new

  editions of the Handbook on Multiple Listing Policies that are issued on or about an

  annual basis. The Board of Directors, and the Handbook on Multiple Listing Policy,

  have consistently and repeatedly retained the Buyer Broker Commission Rule.

         58.      In setting forth the MLS terms, NAR has successfully invited the

  Defendants and other coconspirators to participate in the following agreement,


   time, NAR, its affiliates, and other MLSs have continued to implement illegal policies
   designed to restrain competition. See, e.g., United States v. Realty Multi-List, Inc., 629
   F.2d 1351 (5th Cir. 1980) (holding that MLS was enforcing unreasonable membership
   criteria restricting access to MLS); Thompson v. Metropolitan Multi-List, Inc., 934 F.2d
   1566 (11th Cir. 1991) (finding MLS requirement restricting access anticompetitive and
   unlawful); Freeman v. San Diego Ass’n of Realtors, 322 F.3d 1133 (9th Cir. 2003)
   (finding MLS fee for access anticompetitive and unlawful); In the Matter of
   MiRealSource, Inc., No. 9321 (F.T.C. 2007) (Consent Order regarding MLS rules
   limiting alternative business models); United States v. Nat’l Ass’n of Realtors, No. 05 C
   5140, 2006 WL 3434263 (N.D. Ill. Nov. 27, 2006) (Consent Decree forbidding policies
   adopted by NAR imposing restraints on Virtual Office Websites).
   The Wall Street Journal has reported that “[i]n its own internal documents,” NAR
   “acknowledges that the purpose of state lobbying is to keep competition out and fees
   high. In an April 22 memo to its state affiliates, the national office urged members to
   keep agitating for `state laws that are designed to replace competition with regulation.’
   The memo added that `Realtors have the right to lobby for legislative and regulatory
   action – even if the effect of such action would be anti-competitive.” The Realtor Racket,
   supra note 8. As set forth in this complaint, NAR has acted with the same animus
   outside the lobbying context, through imposition and enforcement of the Buyer Broker
   Commission Rule and its agreement that the MLS will be made available to brokers who
   adhere to and enforce these anti-competitive restraints.
                                             23
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 26 of 72 PageID #:883




  combination and conspiracy: They can participate in the MLS, and gain the benefits

  provided by NAR and the MLS, but only if they agree to adhere to and enforce the

  anticompetitive restraints set forth in the Handbook on Multiple Listing Policy.

          59.        NAR’s Handbook on Multiple Listing Policy provides that

  “Association and Association-owned MLSs must conform their governing documents

  to the mandatory MLS policies established by the National Association’s Board of

  Directors to ensure continued status as members boards and to ensure coverage under

  the master professional liability insurance program.”

          60.        The Handbook states the Buyer Broker Commission Rule as follows:

  “In filing a property with the multiple listing service of an association of REALTORS®,

  the participant of the service is making blanket unilateral offers of compensation to the

  other MLS participants, and shall therefore specify on each listing filed with the service,

  the compensation being offered to the other MLS participants.” The Handbook further

  states that “multiple listing services shall not publish listings that do not include an offer

  of compensation expressed as a percentage of the gross selling price or as a definite

  dollar amount, nor shall they include general invitations by listing brokers to other

  participants to discuss terms and conditions of possible cooperative relationships.”

          61.        The Buyer Broker Commission Rule shifts a cost to the seller that

  would be paid by the buyer in a competitive market. As the Consumer Federation of

  America has explained, “[i]n a rational pricing system, home sellers and buyer would

  each pay for real estate brokerage services they receive.” 19 The Rule, however, imposes




           19
                Brobeck, supra note 2, at 4.
                                               24
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 27 of 72 PageID #:883




  a financial overcharge on home sellers by requiring them to make a “blanket unilateral

  offer of compensation” to the buyer-broker as a condition of participating on the MLS. 20

  As a result of the Rule, seller-brokers must make “blanket, unilateral, unconditional

  offers of compensation to their adversarial buyer brokers. Every MLS in the U.S.

  requires that listing brokers offer compensation to buyer brokers.” 21 As the Wall Street

  Journal recently reported, “[h]omeowners are required to hire a buying agent if they

  employ a selling agent through a multiple listing service – a potentially illegal tying

  arrangement under the Sherman Anti-Trust Act that keeps buying agents paid though

  they offer almost no useful services.” 22

         62.         With the demise of the sub-agency system, there is no pro-competitive

  justification for imposing this overcharge on home sellers. As one commentator has

  written: the practice of “sellers’ brokers specifying the fees that buyers’ brokers charge

  to the latter’s own clients, should be recognized” as “at least an attempt to fix market

  prices. . . . There is no longer any reason to permit listing brokers [i.e., seller-brokers]

  to set the default prices that these competing buyers’ brokers charge to serve their own

  customers. . . . The elimination of interbroker compensation would diminish the ability

  of traditional brokers to frustrate vigorous price competition, and thus likely lead to a




           20
                Id. at 3
           21
             Douglas R. Miller, Letter to DOJ/FTC, CONSUMER ADVOCATES IN AMERICAN
   REAL ESTATE (CAARE), 5 (2018),
   https://www.ftc.gov/system/files/documents/public_comments/2018/07/00052-
   147606.pdf.
           22
                Ryan & Friedland, supra note 4.
                                              25
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 28 of 72 PageID #:883




  dramatic fall in broker revenues.” 23

          63.        Further, by requiring that this be a “blanket” offer, the Rule compels

  home sellers to make this financial offer without regard to the experience of the buyer-

  broker or the services or value they are providing. The same fee must be offered to a

  new buyer-broker with little or no experience, as that offered to a buyer-broker with

  many years of experience. As a result, there is a significant level of uniformity in the

  payments that sellers must pay to buyer-brokers. “One implication of fairly uniform

  rates is that there is little or no relationship between commission level and service

  quality. Skilled, experienced agents and brokers charge about the same price as agents

  with little experience and limited knowledge of how to best serve the consumer clients.

  In a price-competitive market, less experienced and less skilled agents would be

  offering consumers lower commission rates, but we know of no compelling evidence

  that they are doing so.” 24

          64.        Because the blanket offer must be made available to every buyer-broker

  using the MLS (i.e., virtually all buyer-brokers), and can be compared to the blanket

  offers that every other seller-broker must post to participate on the MLS, the Rule is

  designed to create tremendous pressure on sellers to offer the high, standard

  commission that has long been maintained in this industry. Seller-brokers know that if

  the published, blanket offer is less than the standard commission, many buyer-brokers


           23
             Nadel, supra note 11, at 64-65. See also B. Kaufman, Why the Class Action
   Lawsuit Against NAR and the Big Brokers Makes Sense (June 3, 2019),
   https://www.inman.com/2019/06/03/why-the-class-action-lawsuit-against-nar -and-the-
   big-brokers-makes sense/ (recent article by real estate broker explaining that the buyer-
   broker commission has been “locked in” at 2.5 – 3 percent).
           24
                Brobeck, supra note 6, at 3.
                                               26
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 29 of 72 PageID #:883




  will “steer” home-buyers to the residential properties that provide the higher standard

  commission. As discussed in more detail below, the prevalence of such steering has

  been widely reported in government reports, economic research and the trade press and

  is well understood by NAR, the Corporate Defendants, and their co-conspirators.

  Indeed, according to course materials provided at Keller Williams University, offering

  less than three percent in buyer-broker commission on an MLS “will reduce the number

  of willing and qualified buyers that will see your home.”

          65.        The entirely foreseeable result of the Buyer Broker Commission Rule

  is that the “blanket” offers of compensation to buyer-brokers are overwhelmingly made

  at or near the high level that prevails in the industry and Defendants are acting to sustain.

  The Consumer Federation of America has explained, “Typically, on either a 5% or 6%

  commission, 3% will be offered to brokers with buyer clients, and that commission split

  is disclosed to brokers on real estate firm and multiple listing service databases.” The

  listing of the 3% split “then acts as a powerful force to discourage lower splits of 2% or

  even 1% because listing brokers, and their sellers, fear that properties carrying these

  lower splits will not be shown. As a result, “a listing broker lists a split below” the

  standard industry level “at their, and their clients’, peril because of the risk that

  traditional brokers working with buyers will avoid this property. . . . This informal

  discrimination against price competitors is the most important factor that allows

  dominant brokers to maintain high and uniform prices.” 25

          66.        Defendant Keller Williams, for example, instructs seller-brokers to tell




           25
                Brobeck, supra note 2, at 3-4.
                                                 27
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 30 of 72 PageID #:883




  home sellers that “[t]he standard real estate commission has stabilized, over the years,

  at right around 6 percent” and that “[y]ou’re putting yourself at a disadvantage

  competitively when you reduce your commission.” This is a message that Keller

  Williams has also broadcast to the entire industry, including its purported competitor

  brokerages. At a major industry event in 2016, the CEO of Keller Williams disclosed

  the actual commissions it was charging (5.37% the year before, including a buyer-

  broker commission of 2.71%), and reported a statement by a discounter that offering a

  lower rate was giving away money.

         67.      The Buyer Broker Commission Rule facilitates anticompetitive

  steering away from brokers who deviate significantly from “the standard real estate

  commission” by enabling buyer-brokers to identify and compare the buyer-broker

  compensation offered by every seller in the MLS and then steer clients to homes

  offering higher commissions. As one commentator has explained: “[t]he effects of

  steering, and its efficiency in curtailing price competition because of the importance of

  cooperating in the residential real estate industry, have been widely discussed. Brokers

  are able to engage in steering because ‘an MLS listing gives brokers information on the

  commission that will be paid to the broker who brings the buyer to that property.’” 26

         68.      By encouraging and facilitating steering, the Buyer Broker Commission




          26
            Bradford W. Muller, Encouraging Price Competition Among New Jersey’s
   Residential Real Estate Brokers, 39 SETON HALL L. REV. 665, 682-683, 683 n.100
   (2009). See also Barwick, Pathak & Wong, supra note 18, at 1 (“In the conventional
   compensation arrangement where sellers pay for the commissions of their listing agents
   and potential buyers’ agents, the latter have an incentive to prioritize properties that offer
   higher commissions. This kind of steering is thought to lead to uniformly high
   commissions.”)
                                             28
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 31 of 72 PageID #:883




  Rule deters downward departures from the standard commission and enables brokers to

  avoid doing business with or otherwise retaliate against buyer-brokers who try to

  compete by offering significant discounts. One discounter recently explained in an

  FTC/DOJ workshop that after it offered a lower commission on the MLS, “[w]e’ve had

  bricks thrown through car windows. We’ve had our cars egged. We’ve had hate mail

  sent to our sellers.” The discounter estimated that “40% of agents will go out of their

  way, above and beyond, and push hard not to show or sell your home if you don’t offer

  a 2.8% or 3% commission.” 27 As another commentator has explained: “Essentially, the

  MLS listing acts as a tool which competing brokers can use to help enforce a near-

  uniform commission rate and drive out discounters.” 28

         69.      Thus, in his 2016 presentation to competing brokerages and other

  participants at a major industry event, Defendant Keller William’s CEO reported that

  his firm’s research had found that “[l]imited service, discount broker, market share in

  the United States, is at an all-time low,” and he enthusiastically reported that efforts to

  gain business by offering discounted commissions had become “irrelevant.”

         70.      The Defendant Corporations’ franchisees and brokers, and other co-

  conspirators, have also utilized software technology to help facilitate steering based on


          27
             Statement of Joshua Hunt, What’s New in Residential Real Estate Brokerage
   Competition – An FTC-DOJ Workshop (Segment 2), FTC, 7 (2018),
   https://www.ftc.gov/system/files/documents/videos/whats-new-residential-real-estate-
   brokerage-competition-part-2/ftc-
   doj_residential_re_brokerage_competition_workshop_transcript_segment_2.pdf.
          28
              Muller, supra note 28, n.100 (emphasis added). See also Barwick, Pathak &
   Wong, supra note 18, at 1 (“In the conventional compensation arrangement where sellers
   pay for the commissions of their listing agents and potential buyers’ agents, the latter
   have an incentive to prioritize properties that offer higher commissions. This kind of
   steering is thought to lead to uniformly high commissions.”)
                                             29
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 32 of 72 PageID #:883




  MLS commission data and to impede buyers from learning about properties that offer

  discount buyer-broker commissions. For example, NAR’s affiliate, the Greater Las

  Vegas Association of Realtors (“GLVAR”) uses for its MLS a software program called

  Matrix, which was designed and sold by CoreLogic. CoreLogic provides software and

  data services to most, if not all, of the Covered MLSs. Matrix allows brokers to provide

  tailored electronic listings to their buyer clients. Matrix automatically generates and

  regularly sends emails to buyer clients that describe properties for sale that match their

  search criteria. When brokers set up the Matrix program for their buyer clients, one of

  the fields in the software allows the brokers to filter listings according to the value of

  the buyer-broker commission being offered. In other words, brokers can program the

  software to only send property listings to buyers that promise buyer-broker

  commissions above a specified value.

         71.      GLVAR elected to adopt a version of the Matrix software that permitted

  brokers to exclude properties offering discount buyer-broker commissions from Matrix-

  generated emails to buyer clients. A not insignificant number of franchisees and brokers

  of the Corporate Defendants in Greater Las Vegas (and potentially other markets) have

  trained their realtors to insert 2.5 percent or higher as the minimum permissible buyer-

  broker commission when using the Matrix system to send property listings to buyer

  clients. As a consequence, unbeknownst to them, buyer clients of those realtors often

  do not receive Matrix-generated emails that include properties offering a buyer-broker

  commission of less than 2.5 percent or higher, even if that property perfectly matches

  the buyers’ search criteria.

         72.      The United States Department of Justice’s Antitrust Division is now

                                            30
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 33 of 72 PageID #:883




  actively “investigating potentially anti-competitive practices in the residential real

  estate brokerage business, with a focus on compensation to brokers and restrictions on

  their access to listings.” 29 The Antitrust Division has recently served Civil Investigative

  Demands (“CIDs”) pursuant to its investigation into “[p]ractices that may unreasonably

  restrain competition in the provision of residential real-estate brokerage services.” 30

  For example, a CID served on CoreLogic directs it to produce “all documents relating

  to any MLS member’s search of, or ability to search, MLS listings on any of the

  Company’s multiple listing platforms, based on (i) the amount of compensation offered

  by listing brokers to buyer brokers; or (ii) the type of compensation, such as a flat fee,

  offered by listing brokers to buyer brokers.” 31

         73.          The Buyer Broker Commission Rule’s facilitation of steering is also

  magnified by the Rule’s requirement that the compensation that home sellers offer to

  buyer-brokers on MLSs must be offered as a percentage of the gross selling price or a

  definite dollar amount and by the Rule’s prohibition on “general invitations by listing

  [i.e., seller] brokers to other participants to discuss terms and conditions of possible

  cooperative relationships.” By requiring that offers of compensation be expressed in

  specific dollar or percentage terms, the Rule ensures that buyer-brokers can easily

  compare the financial compensation offered to them by home sellers and steer buyers



           29
             David McLaughlin & Patrick Clark, U.S. Opens Antitrust Probe of Real Estate
   Brokerage Industry, BLOOMBERG (May 22, 2019),
   https://www.bloomberg.com/news/articles/2019-05-22/u-s-opens-antitrust-probe-of-real-
   estate-brokerage-industry.
           30
            Civil Investigative Demand to CoreLogic, U.S. Dep. of Just., No. 29938 (dated
   May 16, 2019).
           31
                Id.
                                             31
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 34 of 72 PageID #:883




  away from properties offering materially less than the “standard real estate

  commission.” 32

         74.        By encouraging and facilitating steering, and adherence to the

  “standard real estate commission,” the Buyer Broker Commission Rule deters

  downward departures from the standard commission and enables brokers to avoid doing

  business with or otherwise retaliate against buyer-brokers who try to compete by

  offering significant discounts.

         75.        The anticompetitive effects of the Buyer Broker Commission Rule are

  further magnified by the fact that neither the buyer nor the seller is even permitted to

  view the universe of buyer-broker commission terms and thus is unlikely to know

  whether the buyer-broker is engaged in steering to higher commission properties. The

  MLSs utilize hidden fields that only realtors (i.e., brokers) subscribed to the MLS can

  see. Two of these hidden fields address compensation to buyer-brokers. The first field

  consists of the unilateral offer of buyer-broker commission that must be supplied as a

  condition of listing a home on the MLS. The second field is called “private remarks,”

  and seller-brokers often include additional financial incentives for buyer-brokers in the

  “private remarks” field. For example, one “private remark” offered buyer-brokers a




          32
             Lawrence White, from the Stern School of Business at New York University,
   has explained that “a fixed percentage fee announced by most or all brokers in a
   metropolitan area prevents the inherent quality differences that surely exist among
   brokers from being rewarded. It has frequently been noted that sellers that are attempting
   to coordinate their pricing behavior at above-competitive levels will usually favor simple
   pricing schedules over more complex ones, even if this simplicity means that quality
   differences go unrewarded.” Laurence J. White, The Residential Real Estate Brokerage
   Industry: What Would More Vigorous Competition Look Like, Stern School of Business,
   8 (2006) (Revised Draft).
                                            32
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 35 of 72 PageID #:883




  vacation in Mexico if the buyer-broker purchased three homes from the seller-broker.

         76.      Sellers and buyers (and the general public) are precluded from

  accessing the hidden fields and seeing the universe of buyer-broker commissions and

  other financial incentives being offered on the MLS. NAR’s Handbook on Multiple

  Listing Policy states: “Any information provided by the Multiple Listing Service to the

  Participants shall be considered official information of the service. Such information

  shall be considered confidential and exclusively for the use of Participants and real

  estate licensees affiliated with such Participants and those Participants who are licensed

  or certified by an appropriate state regulatory agency to engage in the appraisal of real

  property and licensed or certified appraisers affiliated with such Participants.”

         77.      NAR has also instituted a series of rules which ensure that commission

  offers and private remarks are not disclosed through data sharing agreements with third-

  party websites or other MLS syndication services.

         78.      Simultaneously, the NAR rules mandate price information sharing

  among brokers through its MLS rules. This type of one-way information exchange

  agreement prevents price competition that benefits consumers while allowing brokers

  to put upward pressure on pricing and to punish brokers who deviate downwards.

  Moreover, because home sellers and homebuyers, unlike brokers, do not have access to

  the universe of “blanket unilateral offers of compensation” being made to buyer-

  brokers, their ability to detect steering by buyer-brokers is significantly impeded. As

  one commentator has explained, “Buyers are never aware they are being steered. The

  buyer agent makes a selection of homes to show, and since the public sources of homes

  never shows the commission offered, buyers are never aware when their agents select

                                            33
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 36 of 72 PageID #:883




  out the homes with lower priced commission offerings.” 33

          79.      This obfuscation is compounded by NAR’s ethical rule expressly

  permitting buyer-brokers to tell buyers that their services are free. NAR’s Code of

  Ethics Standard 12-2 states that “REALTORS may represent their services as `free’ or

  without cost if they expect to receive compensation from a source other than their client

  provided that the potential for the REALTOR to obtain a benefit from a third party is

  clearly disclosed at the same time.” Because buyer-brokers governed by NAR rules

  technically receive their compensation from listing brokers, those buyer-brokers can

  always tell their buyer clients that their services are free. As a result, “most buyers . . .

  don’t really think that they’re paying anything for their brokerage services.” 34

          80.      By disingenuously marketing their services as free, buyer-brokers are

  able to discourage home buyers from (1) engaging in any negotiations over buyer-

  broker commissions and (2) searching for alternative buyer-brokers who might offer

  discounts or rebates from the commissions they receive.

          81.      The Defendants’ anticompetitive restraints have had their intended


           33
             Magura, supra note 27, at n.21. See also Peng Liu & Richard Weidel III,
   Compensation Structure of Buyer Brokers and Residential Real Estate Transactions, 7
   CORNELL REAL ESTATE REV. 74, 79 (2009) (“The ability to `steer’ clients is aided by the
   practice of never publicly showing the commission rate offered. Only licensed real estate
   agents have access to the commission rate information, such that a consumer would never
   know that a broker screened listings based on commission rates.”).
           34
             Statement of Stephen Brobeck, What’s New in Residential Real Estate
   Brokerage Competition – And FTC-DOJ Workshop (Segment 3), FTC, 9 (2018),
   https://www.ftc.gov/system/files/documents/videos/whats-new-residential-real-estate-
   brokerage-competition-part-3/ftc-
   doj_residential_re_brokerage_competition_workshop_transcript_segment_3.pdf. See
   also Nadel, supra note 11, at 22 (explaining that most home buyers “have accepted the
   pervasive myth that their brokers’ services cost them nothing, thus reducing the incentive
   to negotiate over fees”).
                                              34
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 37 of 72 PageID #:883




  effect of diminishing price competition and stabilizing and fixing the buyer-broker

  charges imposed on home sellers at or near the “standard real state commission” level

  and—because the actual dollar charge is calculated as a percentage of rising home

  prices—substantially elevating the actual overcharge.          In 2006, the Consumer

  Federation of America warned that “for decades, the dominant real estate firms and

  their trade association have tried, with much success, to maintain high, uniform prices

  within different geographic areas.” 35 That conclusion remains true today, as these

  overcharges have varied within a limited range and are typically imposed with little or

  no regard to the quality of the buyer-broker, the work involved, the value of the house

  being sold, or prevailing market conditions.

         82.        Although NAR has widely claimed that real estate commissions are

  “negotiable,” this claim disregards the adverse market impact of the conspiracy’s

  anticompetitive restraints that impede effective negotiation. For the home seller, this is

  the case for many reasons including, but not limited to, the following.

         83.        First, the conspiracy’s actions have the purpose and effect of elevating

  the baseline for any negotiations that could follow. Thus, just as an unlawful agreement

  to fix list prices (or an agreement to increase price announcement terms) is potentially

  subject to negotiation by some purchasers, the conspiracy’s actions are anticompetitive

  and unlawful because they elevate the base-line for negotiations.

         84.        Second, by requiring sellers to make unilateral blanket offers of buyer-

  broker compensation as a precondition for listing properties on MLSs, the Buyer Broker




          35
               Brobeck, supra note 2, at 2.
                                              35
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 38 of 72 PageID #:883




  Commission Rule compels sellers to offer high buyer-broker commissions to attract

  potential buyers. Sellers who attempt to negotiate down the amount of buyer-broker

  commission to be offered on an MLS are customarily informed by seller-brokers that

  reducing that amount will result in materially fewer potential buyers learning about or

  viewing the property for sale.

         85.      In fact, seller-brokers are trained to dissuade home sellers from

  reducing the buyer-broker commission. For example, Defendant Keller Williams

  operates Keller Williams University to train its realtors, and some courses at Keller

  Williams are mandatory. One of the course materials provided to enrollees is a “Script

  Catalog” for “Working with Sellers,” which consists of a collection of recommended

  scripts for listing brokers to use when communicating with sellers.       The “Script

  Catalog” includes the following recommended script:




                                           36
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 39 of 72 PageID #:883




         86.      Third, because NAR requires the seller-broker to make a financial offer

  to the buyer-broker, sellers will build this cost into the total commission they charge the

  seller. Because the total commission is then a term of contract between the home seller

  and the seller-broker, NAR has created a “Catch 22” and warns MLS participants that

  actions by the buyer-broker to reduce the total commission could constitute unlawful

  interference with contract. As a result, if the buyer negotiates a lower commission with

  a buyer-broker, the seller’s agent is still permitted to charge and receive the full amount

  of the originally negotiated commission from the seller.

         87.      Fourth, as explained above, the NAR Code of Ethics permits buyer-

                                             37
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 40 of 72 PageID #:883




  brokers to tell buyers that their services are free to the homebuyer. As a result,

  homebuyers are effectively told they have no reason to seek a reduction in the buyer-

  broker commission.

         88.      Fifth, NAR has taken additional actions to restrain such negotiations

  even further. NAR’s ethical rules (and subsequent interpretations) expressly prohibit

  buyer-brokers from attempting to reduce buyer-broker commissions offered on MLSs

  through the submission of purchase offers. NAR’s Standard of Practice 16-16 states:

  “REALTORS, acting as subagents or buyer/tenant representatives or brokers, shall not

  use the terms of an offer to purchase/lease to attempt to modify the listing broker’s offer

  of compensation to subagents or buyer/tenant representatives or brokers nor make the

  submission of an executed offer to purchase/lease contingent on the listing broker’s

  agreement to modify the offer of compensation.” In other words, it is an unequivocal

  violation of NAR’s ethics rules for a buyer-broker to even present an offer to a seller

  that is conditional on the seller reducing the buyer-broker commission.

         89.      NAR’s Case Interpretations not only underscore the prohibition on

  purchase offers that reduce buyer-broker commissions, but also illogically instruct

  buyer-brokers who seek to modify buyer-broker commissions to attempt those

  modifications before even showing the property to any potential buyers. NAR’s Case

  Interpretation #16-15 states: “The Hearing Panel’s decision noted that REALTOR® B

  was indeed entitled to negotiate with REALTOR® A concerning cooperating broker

  compensation but that such negotiation should be completed prior to the showing of the

  property by Realtor® B. The decision indicated that REALTOR® B was entitled to

  show property listed by REALTOR® A on the terms offered by the listing broker in the

                                             38
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 41 of 72 PageID #:883




  MLS.” (Emphasis added). By requiring buyer-brokers seeking to reduce buyer-broker

  commissions to request those reductions prior to even showing the property to a

  potential buyer, NAR forecloses virtually all negotiation over the buyer-broker

  commission. That requirement implausibly contemplates that a buyer-broker will

  unilaterally contact a selling-broker to request a reduction to the buyer-broker

  commission before a potential buyer has even seen, let alone expressed an interest in

  purchasing, the property. Furthermore, even in such highly unusual circumstances, the

  seller-broker is permitted by NAR rules to respond to the request by reducing the buyer-

  broker commission but simultaneously increasing the seller-broker’s commission by

  the amount of the reduction, thereby boosting the potential compensation to the seller-

  broker without altering the total commission that the seller has already contractually

  agreed to pay.

         90.       NAR’s rules also restrain negotiation of the buyer-broker commission

  by providing that after the seller has received purchase offers, the seller-broker is

  prohibited from attempting to unilaterally modify the buyer-broker commission that

  was offered on the MLS. NAR Standard of Practice 3-2 states: “Any change in

  compensation offered for cooperative services must be communicated to the other

  REALTOR® prior to the time that REALTOR® submits an offer to purchase/lease the

  property. After a REALTOR® has submitted an offer to purchase or lease property,

  the listing broker may not attempt to unilaterally modify the offered compensation with

  respect to that cooperative transaction.” As a result, a seller cannot respond to a

  purchase offer with a counteroffer that is conditional on reducing the buyer-broker

  commission. Nor can the seller, after receiving purchase offers, decide to unilaterally

                                           39
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 42 of 72 PageID #:883




  reduce the buyer-broker commission offered on the MLS. Indeed, MLSListings Inc.,

  one of the largest MLSs in Northern California, states the following on its website to

  help explain the governing NAR rules:

         Can I change my offer of compensation that I had offered to the
         cooperating agent in the MLS after the agent produces an offer signed
         by the buyer?

         No. In no event shall the listing broker revoke or modify the offer of
         compensation later than the time the cooperating broker produces a
         prospective buyer who has signed an offer to purchase the property for which
         the compensation has been offered through the MLS (9.8).

         91.      NAR has imposed yet another restraint on negotiation by interpreting

  its rules to make it unethical for a buyer-broker to urge the buyer to negotiate directly

  with the seller to reduce commissions. As the vast majority of homebuyers have limited

  or no familiarity with this market (and, as noted above, are told that the buyer-broker’s

  services to them are “free”), imposing such a restriction on the ability of their fiduciary

  to take any action encouraging such negotiation, further restrains such negotiations.

         92.      In light of the foregoing restraints, it is not surprising that downward

  negotiation of the buyer-broker commission is extremely limited and the buyer-broker

  commission has been maintained at a supra-competitive level (and substantially

  increased in actual dollars charged) for many years. Indeed, seller-brokers who initially

  list property with a buyer-broker commission at 2.5% or above almost always stay at a

  high commission rate (and, if a seller-broker who initially offers a lower buyer-broker

  commission decides to change the amount, the change ordinarily involves imposition

  of an increased buyer-broker commission).

         93.      In short, the Buyer Broker Commission Rule adopted, implemented and

  enforced by the conspiracy has achieved exactly what it is designed to do: it has
                                             40
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 43 of 72 PageID #:883




  imposed significant overcharges on home sellers, it has maintained (and even increased)

  those overcharges over time notwithstanding technology changes that should have

  substantially reduced commissions, and it has significantly impeded the ability of

  lower-cost alternatives to create a more competitive marketplace.


  VII.   NAR HAS REQUIRED LOCAL ASSOCIATIONS TO AGREE TO THESE
         ANTICOMPETITIVE RESTRAINTS

         94.      NAR successfully requires its members, including state and local

  realtor associations, as well as non-member brokers and individual realtors operating in

  areas with MLSs owned by local realtor associations, to fully comply with the above

  anticompetitive rules, and with other rules contained in the NAR Handbook on Multiple

  Listing Policy and the NAR Code of Ethics.

         95.      NAR requires its members that own an MLS to comply with the

  mandatory provisions in NAR’s Handbook on Multiple Listing Policy and with NAR’s

  Code of Ethics. The Handbook states that an agreement by an association for the

  establishment of an MLS must include “roles and responsibilities of each association

  for enforcement of the Code of Ethics” and the “intent of the multiple listing service(s)

  to operate in compliance with the multiple listing policies of the National Association.”

         96.      NAR threatens its individual and associational members with expulsion

  for failing to comply with the Code of Ethics. NAR’s Code of Ethics states that “[a]ny

  Member Board which shall neglect or refuse to maintain and enforce the Code of Ethics

  with respect to the business activities of its members may, after due notice and

  opportunity for hearing, be expelled by the Board of Directors from membership in the

  National Association.”


                                            41
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 44 of 72 PageID #:883




          97.      A local realtor association owns each of the Covered MLSs, and those

  realtor associations are required by NAR to ensure that its MLS and the MLS’s

  participants adhere to the mandatory provisions in NAR’s Handbook on Multiple

  Listing Policy.     Thus, each local realtor association and MLS agrees to the

  anticompetitive restraints challenged herein, and plays a central role in implementation

  and enforcement of those restraints.

          98.      Because access to the Covered MLSs, and other MLSs, is a commercial

  necessity for all brokers and individual realtors, all brokers and individual realtors must

  comply with the mandatory provisions in NAR’s Handbook. Without access to a local

  MLS, including the Covered MLSs, a broker or agent would be unable to list properties

  for sale in the centralized database or receive offers of compensation for finding a buyer

  for a listed property.

          99.      NAR has established and disseminated model rules for local realtor

  associations, and for the MLSs that these local associations own and operate, and those

  model rules require adherence to both NAR’s Code of Ethics and the Handbook on

  Multiple Listing Policy.

          100.     One of the many benefits NAR provides to its realtor associations and

  the MLSs owned by those associations is professional liability insurance. To be eligible

  for this insurance, realtor associations and their MLSs must comply with the mandatory

  provisions in the Handbook on Multiple Listing Policy. NAR threatens to withhold

  these valuable insurance benefits from realtor associations and MLSs that fail to comply

  with these mandatory provisions. NAR’s Handbook states that “[t]hose associations or

  multiple listing services found by the National Association to be operating under bylaws

                                             42
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 45 of 72 PageID #:883




  or rules and regulations not approved by the National Association are not entitled to

  errors and omissions insurance coverage and their charters are subject to review and

  revocation.”

         101.     NAR reviews the governing documents of its local realtor associations

  to ensure compliance with its rules. NAR requires its local realtor associations to

  demonstrate their compliance with these rules by periodically sending their governing

  documents to NAR for review.

  VIII. CORPORATE DEFENDANTS PARTICIPATE IN, FACILITATE, AND
        IMPLEMENT THE CONSPIRACY

         102.     The Corporate Defendants have agreed to adopt, promote, implement,

  and enforce the Buyer Broker Commission Rule through their intimate involvement in

  NAR governance and imposition of NAR rules on local real estate associations and the

  Corporate Defendants’ affiliated franchisees, brokers and employees. By participating

  in an association which prevents member institutions from allowing their associates to

  compete with each other for commissions—and agreeing to follow and enforce its

  anticompetitive rules—the Corporate Defendants have joined the conspiracy and have

  played a central role in its implementation and enforcement.

         103.     The Corporate Defendants participate in, implement, and facilitate the

  conspiracy in at least four ways: (1) Defendants’ executives and franchisee

  representatives attend NAR meetings, supervise NAR’s operations, and review and vote

  on NAR rules; (2) Defendants and their franchisees assist in NAR’s enforcement of the

  rules; (3) Defendants and/or their franchisees participate in local realtor associations

  that have adopted and enforced NAR’s rules, including the Buyer Broker Commission

  Rule; and (4) Defendant require their franchisees and realtors to join NAR and the
                                           43
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 46 of 72 PageID #:883




  MLSs and comply with NAR rules, including the Buyer Broker Commission Rule.

         104.    First, representatives from each of the Corporate Defendants and their

  franchisees regularly attend biannual NAR meetings and hold leadership positions in

  the organization. Senior executives of the Corporate Defendants have served on NAR’s

  governing board of directors. For example, both Ronald J. Peltier, the Executive

  Chairman of HomeServices of America, and Nancy Nagy, CEO of Berkshire Hathaway

  HomeServices KoenigRubloff Realty Group, currently serve as directors of NAR, and

  Bruce Aydt, Senior Vice President and General Counsel of Berkshire Hathaway

  HomeServices Alliance Real Estate, is the former Chair of NAR’s Professional

  Standards Committee. Executives of franchisees and other affiliates of the Corporate

  Defendants also dominated the 2018 eight-person Leadership Team that managed

  NAR’s day-to-day operations. For example, the immediate past President of NAR,

  Elizabeth Mendenhall, is the CEO of RE/MAX Boone Realty in Columbia, Missouri.

  The President of NAR is John Smaby, a sales agent at Edina Realty, which is a

  HomeServices of America company. NAR’s Vice President of Association Affairs,

  Colleen Badagliacco, is an agent for Legacy Real Estate & Associates, which is a

  franchisee of a Realogy firm. The 2019 leadership team includes John Smaby and

  Elizabeth Mendenhall, as well as Charlie Oppler, First Vice President and COO of a

  Sotheby’s International Realty franchisee, and Tracy Kasper, Vice President of

  Advocacy and a broker/owner of a Berkshire Hathaway franchisee. The 2017 and 2016

  NAR Leadership Teams also had representatives from the Corporate Defendants’

  brands, including Mr. Smaby, Ms. Mendenhall, and Sherri Meadows, a Keller Williams

  agent who served as NAR Vice President and President of the Florida Realtors.

                                         44
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 47 of 72 PageID #:883




            105.   Defendant HomeServices, for example, has explained its own role as

  follows: “As an industry leader, we have a responsibility to actively participate in

  shaping our industry and its current and future business model. The HomeServices

  executive leadership and CEOs of our operating companies drive these important

  discussions as leaders within the National Association of Realtors … and at the regional

  and local levels of the MLS organizations.”

            106.   The following representatives from the Corporate Defendants or their

  franchisees participated specifically in the NAR Multiple Listing Issues and Policies

  Committee, responsible for reviewing and reissuing the Handbook, in the past four

  years: Mike Nugent, Berkshire Hathaway; Laurie Weston Davis, Better Homes and

  Gardens Real Estate; Kenneth Walker, RE/MAX Paradigm Realty Group; Sue Cartun,

  Keller Williams; Mark Trenka, Century 21; and Sam DeBord, Coldwell Banker.

            107.   By virtue of their leadership positions in NAR, these and other

  representatives from the Corporate Defendants are responsible for formulating,

  reviewing, and approving rules like the Buyer Broker Commission Rule. NAR approves

  and issues a new MLS Handbook each year; changes to NAR’s MLS policy and

  Professional Standards are discussed and approved at NAR’s yearly meetings by NAR

  committees on which representatives from each Corporate Defendant serve. The NAR

  Board of Directors has final approval on additions and amendments to MLS rules and

  regulations. Although the Board has modified other MLS rules in connection with each

  reissuance (for example, in 2017 and 2018), the Board has consistently and repeatedly

  reissued the Buyer Broker Commission Rule and anticompetitive restraints challenged

  herein.

                                           45
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 48 of 72 PageID #:883




         108.     Second, each Corporate Defendant assists NAR with ensuring

  compliance with the NAR rules. Local realtor associations and the NAR Board of

  Directors are responsible for the enforcement of NAR’s MLS rules and regulations. As

  noted above, representatives from the Corporate Defendants serve on NAR’s Board of

  Directors, which considers all written complaints involving alleged violations of NAR’s

  rules and regulations. Representatives from the Corporate Defendants also serve on the

  compliance committees of local realtor organizations. For example, the Rules and

  Regulations Committee for the Colorado Realtors Association, which reviews

  compliance issues brought to the attention of the local association and reviews

  recommendations for NAR policy changes, includes representatives from all four

  Corporate Defendants or their franchisees—Berkshire Hathaway, RE/MAX, Keller

  Williams, and Sotheby’s:

                  •   Wendy Atkinson - Berkshire Hathaway HomeServices Innovative
                      RE

                  •   Beth Ann Mott - Berkshire Hathaway HomeServices Innovative RE

                  •   Jan Reinhardt - RE/MAX Alliance

                  •   Lauren Gardiner - Keller Williams Realty, LLC

                  •   Kathleen Stump - Berkshire Hathaway Home Service Elevated

                      Living Real Estate

                  •   Steve Konecny - RE/MAX Masters Millennium

                  •   Alan Smith - RE/MAX Professionals

                  •   Jill Limberg - Steamboat Sotheby’s International Realty

                  •   Clay Garner - RE/MAX Partners

                                           46
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 49 of 72 PageID #:883




         109.     Third, in each of the areas in which the Covered MLSs operate (and

  elsewhere), the Corporate Defendants collaborate with local realtor associations to

  implement and enforce NAR’s rules, including the Buyer Broker Commission Rule, in

  furtherance of the combination and conspiracy alleged herein. Executives of franchisees

  of each Corporate Defendant have participated in the governance of the local realtor

  associations that own and operate the Covered MLSs (and participate in the governance

  of other local realtor associations), and they implement the conspiracy by requiring

  compliance with the NAR rules, including the Buyer Broker Commission Rule, and

  adoption of standard form contracts implementing the NAR rules.

         110.     For example, half of the Bright MLS Executive Committee consists of

  representatives from the Corporate Defendants’ franchisees and other operations.

  Fifteen of the twenty-four members of the Bright MLS Board of Directors are

  representatives from the Corporate Defendants’ franchisees and other operations. These

  individuals include:

                         •   Cindy Ariosa, Long & Foster Real Estate Inc., EC

                         •   Jack Fry, RE/MAX, EC

                         •   Frank Serio, RE/MAX, EC

                         •   William Lublin, Century 21, EC

                         •   Boyd Campbell, Century 21, BOD

                         •   Charles Martin, ERA Harrington, BOD

                         •   David Ashe, Keller Williams, BOD

                         •   Ellen Renish, ERA Continental, BOD

                         •   Jeff Peters, RE/MAX, BOD
                                             47
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 50 of 72 PageID #:883




                      •    Jim Spagnolo, Berkshire Hathaway HomeServices, BOD

                      •    Mark Lowham, TTR Sotheby’s International Realty, BOD

                      •    Melanie Thompson, Century 21 Redwood Realty, BOD

                      •    Rosalie Daniels, RE/MAX Tri-County, BOD

                      •    Scott Lederer, Berkshire Hathaway Homesale Realty, BOD

                      •    Scott McDonald, RE/MAX Gateway, BOD

         111.     Like the other MLSs encompassed herein, the Bright MLS has agreed

  to, implemented, and enforced the anticompetitive restraints. Consistent with the terms

  and objectives of the conspiracy, Bright MLS has adopted Rules and Regulations

  providing that “In submitting a property to Bright MLS, the Participant is making a

  blanket unilateral offer of compensation to other Bright MLS Participants and shall,

  therefore, specify on each listing submitted to Bright MLS the compensation being

  offered to other Bright MLS Participants.” The Rules and Regulations further require

  that “The compensation specified on listings published by Bright MLS shall be

  expressed in one of the following forms: 1) As a percentage of the gross selling/leasing

  price; 2) As a percentage of the `base sales price’ for new construction, with the base

  sales price defined as the sales price before buyer upgrades. (New construction is

  defined as properties to be built or properties that have not previously been occupied.).

  The listing Participant must clearly disclose this cooperative compensation arrangement

  in the agent remarks section of the Bright MLS Database; 3) As a definite dollar

  amount; [or] 4) As a combination of one (1) and three (3), OR two (2) and three (3)

  above, as applicable.”

         112.     The Bright MLS specifically provides that every person subscribing to
                                            48
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 51 of 72 PageID #:883




  the MLS “agrees to be subject to the Rules and Regulations and any other Bright MLS

  governance provision.” If a participant violates the terms of this agreement, they are

  potentially subject to fines of as much as $15,000, suspension of their MLS rights for

  as much as one year, or termination of their MLS rights with no right to reapply for a

  period up to three years.

         113.     As a further illustration, in the greater Las Vegas area, four officers and

  directors of GLVAR are employees of the Defendants Corporations’ franchisees or

  operations: Aldo Martinez (Berkshire Hathaway HomeServices Nevada Properties),

  Stephanie Grant and Christopher Bishop (Coldwell Banker Premier – Las Vegas), and

  Tim Kelly Kiernan (RE/MAX Excellence Las Vegas).

         114.     GLVAR has agreed to, and helped implement and enforce, the

  conspiracy’s anticompetitive restraints. For example, as agreed to by the conspiracy,

  GLVAR has adopted the following requirement to govern the Las Vegas MLS: “In

  filing a property with the Multiple Listing Service of an Association of REALTORS®

  the Participant of the Service is making blanket unilateral offers of compensate to the

  other MLS Participants, and shall therefore specify, on each listing filed with the

  Service, the compensation being offered to the other MLS Participants. . . . Multiple

  Listing Services shall not publish listings that do not include an offer of compensation

  expressed as a percentage of the gross selling price or as a definite dollar amount, nor

  shall they include general invitations by listing brokers to other Participants to discuss

  terms and conditions of possible cooperative relationships.”

         115.     In furtherance of the conspiracy, GLVAR has also required that brokers

  conceal ‘detail sheets’ containing information about commissions from buyers. The

                                            49
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 52 of 72 PageID #:883




  detail sheet is a document that contains all the information that any broker—listing or

  buyer—has entered into the Las Vegas MLS about a particular property. The detail

  sheet specifically contains detailed information about the commissions being offered to

  buyer-brokers. GLVAR has fined buyer-brokers who disclose detail sheets to their

  buyer clients.

         116.      Finally, each Corporate Defendant has also agreed to participate in,

  implement, and/or facilitate the conspiracy by imposing NAR’s rules, including the

  Buyer Broker Commission Rule, on its franchisees, affiliates, and realtors. Each

  Corporate Defendant requires its franchisees, affiliates, and realtors to join NAR and

  follow NAR’s Code of Ethics, and join a local realtor association and/or MLS, which

  requires compliance with the Buyer Broker Commission Rule and the other

  anticompetitive NAR Standards of Practice. Each Corporate Defendant requires its

  realtors and franchisees to abide by NAR rules as a condition of doing business with

  the Corporate Defendants, and to secure the benefits of the Corporate Defendants’

  brands, infrastructure, and other resources that support their brokerage operations.

         117.      Defendant Realogy requires its franchisees and realtors to comply with

  NAR rules and regulations, including the Buyer Broker Commission Rule.                 For

  example, the Century 21 Alton Clark and Coldwell Banker Traditions Policies and

  Procedures Manuals formally require MLS membership and compliance with MLS

  rules. Policy and Procedures Manuals for Sotheby’s, Coldwell Banker Traditions,

  Century 21 Alton Clark, and Better Homes and Gardens all require realtors and sales

  associates to become members of NAR, which entails compliance with all NAR rules.

  Franchise Disclosure Documents for Corcoran, Century 21, and Better Homes and

                                            50
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 53 of 72 PageID #:883




  Gardens incorporate the NAR Code of Ethics. Realogy requires strict compliance with

  these policies: Realogy’s 2015 Form 10-K states “[t]he franchise agreements impose

  restrictions on the business and operations of the franchisees and require them to

  comply with the operating and identity standards set forth in each brand’s policy and

  procedures manuals. A franchisee’s failure to comply with these restrictions and

  standards could result in a termination of the franchise agreement.”

         118.     Defendant HomeServices requires its franchisees and realtors to

  comply with NAR rules and regulations, including the Buyer Broker Commission Rule.

  For example, the Real Living Franchise Disclosure Document makes clear that MLS

  membership and access is required for franchisees, and the agreement requires the

  franchisee to provide Real Living with access to the franchisee’s MLS data. A Long &

  Foster Policy manual states that sales associates must agree to adhere to NAR’s Code

  of Ethics and Standards of Practice, and incorporates these NAR rules into the policy

  manual. A Berkshire Hathaway HomeServices Texas Realty Policy and Procedures

  Manual states that the company “support[s] the Realtor Code of Ethics [and] the

  Multiple Listing Rules,” requires all associates to belong to a local realtor association

  and MLS, and states that the company’s commission expectation will be calculated

  based on 3% for the listing broker and 3% on the selling side; a Berkshire Hathaway

  HomeServices Northwest Real Estate Policy Manual also requires associates to agree

  to maintain membership in the local realtor association and MLS. Similarly, the Real

  Living and Berkshire Hathaway HomeServices Franchise Disclosure Documents say

  that franchisees shall at all times comply with the NAR Code of Ethics.

         119.     Defendant Keller Williams requires its franchisees and realtors to

                                            51
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 54 of 72 PageID #:883




  comply with NAR rules and regulations, including the Buyer Broker Commission Rule.

  The Keller Williams Policies and Guidelines Manual requires all associates to “become

  members of their local Board/Association of REALTORS and MLS” unless granted an

  exemption by their team leader, to adhere to the NAR Code of Ethics and Standards of

  Practice, and directs associates to consult with NAR materials. A 2018 Keller Williams

  Franchise Disclosure Document shows that MLS and NAR membership is expected by

  franchisees, because it includes the MLS and NAR membership fees as part of the

  estimated initial investment for a Keller Williams market center. And the Keller

  Williams training manual, which provides sample broker scenarios for realtors, shows

  that listing brokers are taught to tell home sellers that the sellers have to pay the buyer-

  broker’s fee and that fee is non-negotiable.

         120.     Defendant RE/MAX requires its franchisees and realtors to comply

  with NAR rules and regulations, including the Buyer Broker Commission Rule. For

  example, the franchise agreement between Defendant RE/MAX and a RE/MAX

  franchisee in Las Vegas states: “You agree that you and each of your Sales Associates

  will join and remain a member in good standing and comply with the by-laws and rules

  and regulations of a local Board of REALTORS© (or comparable organization) and,

  where available, you will become and remain a participant in a board owned multiple

  listing service. You also agree that you and your Sales Associates will abide by the

  Code of Ethics of the National Association of REALTORS©.” Similarly, the RE/MAX

  2019 Precision Policies and Procedures manual incorporates the NAR Code of Ethics,

  and a 2016 RE/MAX Independent Contractor Agreement prescribes that the contractor

  shall join the local realtor’s association and “shall abide by the Code of Ethics

                                             52
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 55 of 72 PageID #:883




  promulgated by NAR and all of the rules and regulations of each local or regional

  [MLS].”

         121.     Thus, by developing and reissuing the Buyer Broker Commission Rule

  and related Standards of Practice, enforcing the rule through NAR and local realtor

  association leadership, imposing the rule on local realtor associations and MLSs, and

  requiring franchisees, realtors, and other affiliates to join NAR, local realtor

  associations and MLSs, and comply with their rules, each Corporate Defendant has

  agreed to participate in and implemented and/or facilitated the conspiracy.

  IX.    EFFECTS OF THE CONSPIRACY

         122.     Defendants’ conspiracy has had the following anticompetitive effects,

  among others, in each area in which a Covered MLS operates, and nationwide:

                  •   Home sellers have been forced to pay commissions to buyer-

                      brokers—their adversaries in negotiations to sell their homes—

                      thereby substantially inflating the cost of selling their homes.

                  •   Home sellers have been compelled to set a high buyer-broker

                      commission to induce buyer-brokers to show their homes to home

                      buyers.

                  •   Home sellers have paid inflated buyer-broker commissions and

                      inflated total commissions.

                  •   The retention of a buyer-broker has been severed from the setting

                      of the broker’s commission; the home buyer retains the buyer-

                      broker, while the home seller sets the buyer-broker’s

                      compensation.

                                            53
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 56 of 72 PageID #:883




                    •   Price competition among brokers to be retained by home buyers

                        has been restrained.

                    •   Competition among home buyers has been restrained by their

                        inability to compete for the purchase of a home by lowering the

                        buyer-broker commission.

                    •   Corporate Defendants and their franchisees have increased their

                        profits substantially by receiving inflated buyer-broker

                        commissions and inflated total commissions.

         123.       Plaintiffs are not aware of any pro-competitive effects of Defendants’

  conspiracy. Even assuming arguendo, that there was any justification for requiring

  such payments during the sub-agency period much earlier, “[t]here is no longer any

  reason to permit listing brokers to set the default prices that these competing buyers’

  brokers charge to serve their own customers.” 36 Indeed, none of the purposes of the

  MLS “has anything to do with interbroker compensation. In fact, MLS’s could continue

  providing every service of significance they provide without addressing compensation

  at all.” 37 Moreover, even if there were any plausible pro-competitive effects, they

  would be substantially outweighed by the conspiracy’s anticompetitive effects.


          36
               Nadel, supra note 11, at 64-65.
          37
              Brian N. Larson, The End of MLS as We Know It, Redux, LARSON SKINNER
   (2010), http://larsonskinner.com/2010/12/15/the-end-of-mls-as-we-know-it-redux-part-i/.
   See also B. Kaufman, Why the Class Action Lawsuit Against NAR and the Big Brokers
   Makes Sense (June 3, 2019), https://www.inman.com/2019/06/03/why-the-class-action-
   lawsuit-against-nar -and-the-big-brokers-makes sense/ (explaining that the idea that if
   buyers pay their agent’s commission “this could be the end of the MLS does not make
   sense. The MLS’s value is giving buyers and sellers a centralized place to go for listings.
   Its value is not in artificially keeping buyer’s agents’ commissions high. So, changing
   the way buyer’s agents are paid does not reduce the value of the MLS at all.”).
                                               54
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 57 of 72 PageID #:883




         124.     There is substantial economic evidence that Defendants’ conspiracy has

  resulted in buyer-broker commissions and total commissions paid by home sellers that

  are inflated well above a competitive level nationwide, including in the areas in which

  the Covered MLSs operate.

         125.     Total broker commissions (i.e., the aggregate commission paid to the

  seller-broker and buyer-broker) in the areas in which the Covered MLSs operate

  average between five and six percent. This figure is substantially higher than in

  countries with competitive markets for residential real estate brokerage services. In a

  2002 study titled “International Residential Real Estate Brokerage Fees and

  Implications for the US,” economists Natalya Delcoure and Norm Miller compared real

  estate commissions around the world with those in the United States. They concluded:

  “Globally, we see much lower residential commission rates in most of the other highly

  industrialized nations, including the United Kingdom (UK), Hong Kong, Ireland,

  Singapore, Australia, and New Zealand. . . . In the UK, the [total] commission rates

  average less than 2%. . . . In New Zealand and South Africa, [total] commission rates

  average 3.14%. In Singapore, the [total] commission rates also tend to run around 3%.”

  They also found variation within countries; in the United Kingdom, for example,

  Delcoure and Miller found that “1%-2% is typical; in very competitive areas 0.5-

  0.75%; in low priced areas [for homes] as high as 3.5%.” Ultimately, the economists

  concluded that, “based on global data, the [total] US residential brokerage fees should

  run closer to 3.0%.” 38


           38
            Natalya Delcoure & Norm G. Miller, International Residential Real Estate
   Brokerage Fees and Implications for the US Brokerage Industry, 5 INT’L REAL ESTATE
   REV. 12, 13-14, 17 (2002),
                                         55
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 58 of 72 PageID #:883




         126.     For years, buyer-broker commissions have remained steady in the areas

  in which the Covered MLSs operate despite both an increase in home prices (increasing

  the dollar amount of the commission) and the diminishing role of buyer-brokers

  described above.      The United States General Accounting Office review of the

  residential real estate market reported that “commission rates have remained relatively

  uniform – regardless of market conditions, home prices, or the efforts required to sell a

  home.” 39 This remains true today. In fact, over the past two decades the average total

  commission on an annual basis has always been maintained between 5.02 percent and

  5.4 percent. It was at virtually the same level in 2017, as it was at the time of the GAO’s

  analysis. Similarly, in Defendant Keller Williams’ presentation to competitors and

  other industry participants in 2016, Keller Williams reported that its average buyer-

  broker commission in 2015 (2.71%) was virtually the same level that was charged in

  2002 (2.8%).

         127.     As explained above, the stability of the commission rate significantly

  understates the actual charges that have been imposed on home sellers. The actual

  dollar commission is determined by applying the rate to the sale price of a home. Since

  2000, home prices have approximately doubled, while the total rate of inflation has been

  below 50%. As Dr. Barwick, an economist at Cornell University, recently stated at the

  DOJ/FTC workshop on competition in the residential real estate brokerage industry, “if




   https://pdfs.semanticscholar.org/7f0d/e19b8729c83ce5dd1be93f1fa8ce0deaa6d9.pdf?_ga
   =2.121729544.265578023.1560289574-2128001628.1560289574.
          39
            U.S. Gov’t Accountability Office, GAO-05-947, Real Estate Brokerage:
   Factors That May Affect Price Competition, REPORT TO THE COMMITTEE ON FINANCIAL
   SERVICES, HOUSE OF REPRESENTATIVES 1, 1 (2005)
                                             56
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 59 of 72 PageID #:883




  you look at the commission the consumers are paying today relative to 20 years ago,

  they’re nearly paying twice as much.” 40

         128.        Moreover, while “competitive pressures in an industry ordinarily force

  competitors to adopt fee structures that reflect their costs, this has not occurred for real

  estate broker fees.” Instead, “broker fees are usually set without regard to either the

  quantity or quality of service rendered.” 41

         129.        The stability and maintenance of high broker commissions (and the

  substantial increase in actual dollar charges for their services) stands in stark contrast

  to the experience in other industries since the advent of the Internet. “One would have

  expected that an information and communication-based industry like real estate

  brokerage, would enjoy tremendous cost efficiencies from the development of the

  Internet, Databases, and other communication technologies.            Yet it appears that

  traditional brokers generally have not passed on their cost savings to consumers in the

  form of lower fees.” 42

         130.        The adverse economic impact of the conspiracy’s restraints on price

  competition have been severe. The Consumer Federation of America, which has

  reviewed and criticized the brokerage industry’s practices for many years, has indicated

  that “[i]f sellers and buyers each separately negotiated compensation with their brokers,

  uniform 5-6% commissions would quickly disappear.” 43



           40
                Barwick, supra note 35, at 10.
           41
                Nadel, supra note 11, at 4.
           42
                Nadel, supra note 11, at 7.
           43
                Brobeck & Woodall, supra note 13, at 4.
                                              57
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 60 of 72 PageID #:883




         131.     Brian Larson, an attorney who has represented many MLSs, has

  observed that “[w]ith the demise of subagency, there is little reason to keep interbroker

  compensation.” According to Larson, “[g]etting rid of interbroker compensation” [i.e.,

  payments from seller-brokers to buyer-brokers] would improve the market in several

  areas, including:

                  •   Buyer-broker fees can be commensurate with the skill and

                      experience of the broker and with the buyer’s needs.”

                  •   “The market benefits from price competition for buyer broker

                      services.”

                  •    “The dangers of price fixing, and the claims by industry watchdogs

                      that it exists now, will largely be addressed. Brokers will really be

                      unable to tell what their competitors are charging for services, and

                      there will be no incentive for commissions to be ‘standard.’” 44

         132.     Because of the scope and magnitude of the overcharges at issue here,

  the economic cost to the plaintiff class and other consumers is enormous. Estimates of

  the amount of “annual broker fees consumers might save if there was effective price



          44
              Larson, supra note 38 (Larson has written about the “Danger of price fixing”
   and explained that because of the publication of buyer-broker compensation on an MLS,
   “a few market-leading brokers can establish the market-rate cooperating compensation
   [i.e., buyer-broker commission] without ever speaking directly to each other. They can
   just watch what happens on MLS. Thanks to the MLS offer of compensation, listing
   brokers effectively are able to fix service prices of buyers’ brokers; many buyers’ brokers
   are loathe to collect more than what is offered in MLS, even if the broker has a written
   agreement with the buyer providing for a higher payment.” Although Larson recognizes
   that the system facilitates price-fixing, the reality – as described above – has been that it
   has stabilized commission levels at the “industry standard” (and elevated actual dollar
   commissions substantially), notwithstanding declining costs).
                                            58
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 61 of 72 PageID #:883




  competition suggests as much as $30 billion or more annually.” 45 Economists Hsieh

  and Moretti have suggested that “more than half of current commissions might be

  eliminated by competition.” 46 Natalya Delcourse and Norm Miller “found that U.S.

  broker fees should equal something closer to three percent.” 47

  X.     MARKET POWER

         133.       The relevant service market for the claims asserted herein is the bundle

  of services provided to homebuyers and sellers by residential real estate brokers with

  MLS access. Defendants’ control of the Covered MLSs gives Defendants the ability to

  impose the Buyer Broker Commission Rule and other anticompetitive NAR rules on

  class members and other market participants. Access to the Covered MLSs is critical

  for brokers to compete and to assist home buyers and sellers in the areas in which those

  MLSs operate.

         134.       The relevant geographic markets for the claims asserted herein are no



          45
               Nadel, supra note 11, at 8.
          46
            Id. at 8 n.28 (citing C. Hsieh & E. Moretti, Can Free Entry be Inefficient? Fixed
   Commissions and Social Waste in the Real Estate Industry, 111 J. Pol. Econ. 1076
   (2003)).
          47
              Id. at 9 n.28. See also Brobeck & Woodall, supra note 13, at 4 (if sellers and
   buyers separately negotiated compensation with their brokers, uniform 5-6 percent
   commissions “would quickly disappear”); The Realtor Racket, supra note 8 (explaining
   that “in almost every other consumer industry . . . the introduction of Internet and
   discount sellers has been a phenomenal financial benefit to customers. Discount airlines
   have cut airfares by 60% or more, to the economic benefit of everyone with the exception
   of the incumbent competitors. Economists call this process of squeezing out transaction
   costs `disintermediation.’ If any industry is ripe for this, it is the $70 billion-a-year real
   estate brokerage market.”); B. Kaufman, Why the Class Action Lawsuit Against NAR and
   the Big Brokers Makes Sense (June 3, 2019), https://www.inman.com/2019/06/03/why-
   the-class-action-lawsuit-against-nar -and-the-big-brokers-makes sense/ (explaining that if
   buyers paid their agent’s commission this “would immediately generate” discounted
   options).
                                             59
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 62 of 72 PageID #:883




  broader than the geographic areas in which the twenty Covered MLSs operate. Nearly

  all homes sold in these geographic areas were listed on the MLS by brokers that are

  subject to the MLS and NAR rules and standards. The residential real estate business is

  local in nature. Most sellers prefer to work with a broker who is familiar with local

  market conditions and who maintains an office or affiliated sales associates within a

  reasonable distance of the seller’s property. Likewise, most buyers seek to purchase

  property in a particular city, community, or neighborhood, and typically prefer to work

  with a broker who has knowledge of the area in which they have an interest.

         135.     Corporate Defendants, through their coconspirator franchisees and

  other conspiring brokers in the areas in which the Covered MLSs operate, collectively

  provide the vast majority of the residential real estate broker services in these areas.

         136.     Defendants and their co-conspirators collectively have market power in

  each relevant market through their control of the local MLS and their dominant share of

  the local market.

         137.     Any buyer-brokers in the areas in which the Covered MLSs operate

  who wished to compete outside of Defendants’ conspiracy would face insurmountable

  barriers. Defendants’ control of the Covered MLSs through their co-conspirators (i.e.,

  through their local franchisees, other local brokers, and the local realtor associations)

  means that non-conspiring brokers would need to establish an alternative listing service

  to compete with the conspiring brokers, or alternatively, attempt to compete without

  access to a listing service. A seller-broker who represented a seller without using a

  listing service would lose access to the large majority of potential buyers, and a buyer-

  broker who represented a buyer without using a listing service would lose access to the

                                             60
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 63 of 72 PageID #:883




  large majority of sellers. Brokers cannot compete effectively without access to a listing

  service.

          138.     For an alternative listing service to compete effectively with one of the

  Covered MLSs, the alternative would need to have listings as comprehensive (or at least

  nearly so) as the Covered MLS. Brokers and their individual realtors who currently

  profit from inflated buyer-broker commissions and total commissions have minimal

  incentive to participate on an alternative listing service that would generate lower buyer-

  broker commissions and lower total commissions. Further, many buyers would be very

  reluctant to retain a buyer broker operating on an alternative listing service that required

  them to pay the buyer-broker commission, when other buyer-brokers operating on the

  Covered MLSs are entirely compensated by home sellers. Accordingly, seller-brokers

  on an alternative listing service would struggle to attract buyer-brokers and their buyer

  clients. Moreover, many home sellers would not retain brokers using a new, unfamiliar

  alternative listing service that had no track record of success and had failed to attract

  sufficient buyers and buyer-brokers. Accordingly, a listing service attempting to

  compete with any of the Covered MLSs would likely fail to attract enough property

  listings to operate profitably and be a competitive constraint on the incumbent MLSs.

  The absence of listing services that compete with the Covered MLSs (or other MLSs)

  reflects the very substantial barriers to entry.

          139.     Moreover, NAR advises MLSs to enter into non-compete agreements

  with third-party websites, such as Zillow, so that those websites do not become

  competitive rivals to MLSs.     NAR’s checklist of “critical components” states that the

  consumer-facing website “must agree they will not compete with the brokerage firms

                                              61
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 64 of 72 PageID #:883




  or MLS by either becoming a licensed brokerage firm or by providing offers of

  cooperation and compensation.” The non-compete agreement requires the consumer-

  facing website to agree not to “use the data in a manner that is similar to a Multiple

  Listing Service.” Thus, NAR, in furtherance of the conspiracy, has advised MLSs to

  take affirmative steps to prevent third-party websites from becoming competitors.

  XI.     CONTINUOUS ACCRUAL

          140.     During the four years preceding the filing of this Complaint,

  Defendants, through their co-conspirator brokers in the areas in which the Covered

  MLSs operate, repeatedly charged and received buyer-broker commissions and total

  commissions that were inflated as a result of the conspiracy.          These inflated

  commissions during the preceding four years were paid by Plaintiffs and the other class

  members in connection with the sale of residential real estate listed on one of the

  Covered MLSs. Each payment of these inflated commissions by Plaintiffs and the other

  class members during the last four years injured them and gave rise to a new cause of

  action for that injury.

          141.     During the last four years, Defendants and their co-conspirators have

  maintained, implemented, and enforced the Buyer Broker Commission Rule and other

  anticompetitive NAR rules nationwide, including in the areas in which the Covered

  MLSs operate.

  XII.    CLASS ACTION ALLEGATIONS

          142.     Pursuant to Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of

  Civil Procedure, Plaintiffs bring this action on behalf of themselves and the following

  class: all persons who paid a broker commission since March 6, 2015 in connection

                                           62
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 65 of 72 PageID #:883




  with the sale of residential real estate listed on one of the Covered MLSs.

         143.     Excluded from the Class are Defendants and their officers and directors,

  the judicial officers presiding over this action and the members of their immediate

  families and judicial staff, and Plaintiffs’ counsel and employees of their law firms.

         144.     The Class is readily ascertainable because records of the relevant

  transactions should exist.

         145.     Due to the nature of the trade and commerce involved, Plaintiffs believe

  that the Class has many thousands of members, the exact number and their identities

  being known to Defendants and their coconspirators.

         146.     Plaintiffs’ claims are typical of the claims of the members of the

  Class. Plaintiffs will fairly and adequately protect the interests of the members of the

  Class. Plaintiffs’ interests are aligned with, and not antagonistic to, those of the other

  members of the Class.

         147.     There are questions of law and fact common to the members of the

  Class, including, but not limited to, the following:

                  A.      Whether Defendants conspired as alleged herein;

                  B.      Whether the conspiracy was implemented in the areas in
                          which the Covered MLSs operate;

                  C.      Whether the conspiracy harmed competition as alleged herein;

                  D.      Whether the competitive harm from the conspiracy
                          substantially outweighs any competitive benefits;

                  E.      Whether buyer-broker commissions and total commissions
                          were inflated as a result of the conspiracy in the areas in which
                          the Covered MLSs operate; and

                  F.      The appropriate class-wide measures of damages.

                                            63
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 66 of 72 PageID #:883




         148.     Plaintiffs have retained counsel competent and experienced in the

  prosecution of antitrust class action litigation to represent themselves and the Class.

         149.     Questions of law or fact that are common to the members of the Class

  predominate over any questions affecting only individual members of the Class.

         150.     A class action is superior to other available methods for the fair and

  efficient adjudication of this controversy.     The prosecution of separate actions by

  individual members of the Class would impose heavy burdens on the court and

  Defendants and would create a risk of inconsistent or varying adjudications of the

  questions of law and fact common to the Class. A class action, on the other hand, would

  achieve substantial economies of time, effort, and expense, and would assure uniformity

  of decision as to persons similarly situated without sacrificing procedural fairness or

  bringing about other undesirable results. Absent a class action, it would not be feasible

  for the vast majority of the members of the Class to seek redress for the violations of

  law alleged herein.

  XIII. CLAIM FOR RELIEF

                        Violation of Section 1 of the Sherman Act, 15 U.S.C § 1

         151.     Plaintiffs repeat and incorporate by reference each of the foregoing

  allegations of this Complaint.

         152.     Beginning more than four years before the filing of this Complaint,

  Defendants engaged in a continuing contract, combination, or conspiracy to

  unreasonably restrain interstate trade and commerce in violation of Section 1 of the

  Sherman Act, 15 U.S.C § 1.

         153.     The contract, combination, or conspiracy alleged herein has consisted

                                            64
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 67 of 72 PageID #:883




  of a continuing agreement among Defendants and their co-conspirators to require home

  sellers to pay the buyer-broker and to pay an inflated amount.

           154.   In furtherance of the contract, combination, or conspiracy, Defendants

  and their coconspirators have committed one or more of the following overt acts:

                  a)    Participated   in   the   establishment,   implementation    and

  enforcement of the Buyer Broker Commission Rule and other anticompetitive NAR

  rules;

                  b)    Participated   in   the   establishment,   implementation    and

  enforcement of rules by local NAR associations and MLSs that implemented the Buyer

  Broker Commission Rule and other anticompetitive NAR rules in the areas in which

  the Covered MLSs operate; and

                  c)    Included provisions in franchise agreements, policy manuals,

  and other corporate agreements with franchisees, affiliates, and realtors of Corporate

  Defendants that required the implementation of and adherence to the Buyer Broker

  Commission Rule and other anticompetitive NAR rules in the areas in which the

  Covered MLSs operate.

           155.   In the areas in which the Covered MLSs operate, and elsewhere,

  Defendants’ conspiracy has required sellers to pay buyer-brokers, to pay an inflated

  buyer-broker commission and an inflated total commission, and has restrained price

  competition among buyer-brokers. This harm to competition substantially outweighs

  any competitive benefits arising from the conspiracy.

           156.   Defendants’ conspiracy has caused buyer-broker commissions and total

  commissions in the areas in which the Covered MLSs operate (and elsewhere) to be

                                            65
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 68 of 72 PageID #:883




  inflated. Plaintiffs and the other members of the Class paid these inflated commissions

  during (and before) the last four years in connection with the sale of residential real

  estate listed on one of the Covered MLSs. Absent Defendants’ conspiracy, Plaintiffs

  and the other class members would have paid substantially lower commissions because

  the broker representing the buyer of their homes would have been paid by the buyer

  (and buyer-broker commissions would not be at supra-competitive levels).

          157.       Defendants’ conspiracy is a per se violation of Section 1 of the Sherman

  Act.

          158.       As a direct and proximate result of Defendants’ past and continuing

  violation of Section 1 of the Sherman Act, Plaintiffs and the other class members have

  been injured in their business and property and suffered damages in an amount to be

  proven at trial.

          159.       In the alternative, Defendants’ conspiracy violates section 1 of the

  Sherman Act under the Rule of Reason.

          160.       As a direct and proximate result of Defendants’ past and continuing

  violation of Section 1 of the Sherman Act, Plaintiffs and the other class members have

  been injured in their business and property and suffered damages in an amount to be

  proven at trial.

  XIV. REQUESTED RELIEF

                     A.     Plaintiffs request relief as follows: That the Court determine that

  this action may be maintained as a class action under Rules 23(a), (b)(2) and (b)(3) of

  the Federal Rules of Civil Procedure, and direct that notice of this action, as provided




                                              66
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 69 of 72 PageID #:883




  by Rule 23(c)(2) of the Federal Rules of Civil Procedure, be given to members of the

  Class;

                  B.     That the Court enter an order declaring that Defendants’ actions,

  as set forth in this Complaint, violate the law;

                  C.     That the Court award Plaintiffs and the other members of the

  Class damages and/or restitution in an amount to be determined at trial;

                  D.     That the Court award Plaintiffs pre- and post-judgment interest;

                  E.     That the Court award Plaintiffs their costs of suit, including

  reasonable attorneys’ fees and expenses;

                  F.     That the Court award Plaintiffs and the Class a permanent

  injunction, under Section 16 of the Clayton Act, enjoining Defendants from continuing

  conduct determined to be unlawful; and

                  G.     That the Court award such other relief as the Court may deem

  just and proper.

                                        JURY TRIAL DEMAND

           Plaintiffs demand a jury trial of all issues so triable.


  June 14, 2019                             /s/ Carol V. Gilden
                                            Carol V. Gilden (Bar No. 6185530)
                                            cgilden@cohenmilstein.com
                                            COHEN MILSTEIN SELLERS & TOLL PLLC
                                            190 South LaSalle Street, Suite 1705
                                            Chicago, IL 60603
                                            (312) 357-0370
                                            Daniel A. Small
                                            dsmall@cohenmilstein.com
                                            Kit A. Pierson
                                            kpierson@cohenmilstein.com
                                            Benjamin D. Brown
                                            bbrown@cohenmilstein.com
                                             67
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 70 of 72 PageID #:883




                                    Alison Deich
                                    adeich@cohenmilstein.com
                                    COHEN MILSTEIN SELLERS & TOLL PLLC
                                    1100 New York Ave. NW ● Fifth Floor
                                    Washington, DC 20005
                                    (202) 408-4600
                                    (202) 408-4699 Fax

                                    Mark M. Seltzer
                                    mseltzer@susmangodfrey.com
                                    Steven G. Skaver
                                    ssklaver@susmangodfrey.com
                                    SUSMAN GODFREY L.L.P.
                                    1900 Avenue of the Stars, Suite 1400
                                    Los Angeles, California 90067
                                    (310) 789-3100

                                    Matthew R. Berry
                                    mberry@susmangodfrey.com
                                    SUSMAN GODFREY L.L.P.
                                    1201 Third Avenue, Suite 3800
                                    Seattle, Washington 98101
                                    (206) 516-3880

                                    Beatrice C. Franklin
                                    bfranklin@susmangodfrey.com
                                    SUSMAN GODFREY L.L.P.
                                    1301 Avenue of the Americas, 32nd Floor
                                    New York, New York 10019
                                    (212) 729-2021

                                    Steve W. Berman
                                    steve@hbsslaw.com
                                    Jeff D. Friedman
                                    jeff@hbsslaw.com
                                    Rio S. Pierce
                                    riop@hbsslaw.com
                                    HAGENS BERMAN SOBOL SHAPIRO LLP
                                    1301 Second Avenue ● Suite 2000
                                    Seattle, WA 98101
                                    (206) 623-7292
                                    (206) 623-0594 fax




                                     68
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 71 of 72 PageID #:883




                                    George Farah
                                    gfarah@hfajustice.com
                                    HANDLEY FARAH & ANDERSON PLLC
                                    81 Prospect Street
                                    Brooklyn, NY 11201
                                    (212) 477-8090

                                    William H. Anderson
                                    wanderson@hfajustice.com
                                    HANDLEY FARAH & ANDERSON PLLC
                                    4730 Table Mesa Drive Suite G-200
                                    Boulder, CO 80305
                                    (303) 800-9109

                                    Benjamin David Elga
                                    belga@justicecatalyst.org
                                    Brian Shearer
                                    brianshearer@justicecatalyst.org
                                    JUSTICE CATALYST LAW
                                    25 Broadway ● Ninth Floor New York, NY
                                    10004 (518) 732-6703

                                    Monte Neil Stewart
                                    monteneilstewart@gmail.com
                                    Russell E. Marsh
                                    rmarsh@wmlawlv.com
                                    WRIGHT MARSH & LEVY
                                    300 S. 4th Street ● Suite 701 Las Vegas,
                                    NV 89101
                                    (702) 382-4004

                                    Vildan A. Teske
                                    teske@tkkrlaw.com
                                    Marisa C. Katz
                                    katz@tkkrlaw.com
                                    TESKE KATZ KITZER & ROCHEL PLLP
                                    222 South Ninth Street ● Suite 4050
                                    Minneapolis, MN 55402
                                    (612) 746-1558




                                     69
Case: 1:19-cv-01610 Document #: 84 Filed: 06/14/19 Page 72 of 72 PageID #:883




                                    Kenneth A. Wexler
                                    kaw@wexlerwallace.com
                                    Mark R. Miller
                                    mrm@wexlerwallace.com
                                    Thomas A. Doyle
                                    tad@wexlerwallace.com
                                    WEXLER WALLACE LLP
                                    55 W. Monroe Street, Suite 3300
                                    Chicago, IL 60603
                                    (312)346-2222
                                    (312)346-0022 Fax

                                    Daniel E. Gustafson
                                    dgustafson@gustafsongluek.com
                                    Daniel C. Heldlund
                                    dhedlund@gustafsongluek.com
                                    Daniel J. Nordin
                                    dnordin@gustafsongluek.com
                                    Kaitlyn L. Dennis
                                    kdennis@gustafsongluek.com
                                    GUSTAFSON GLUEK PLLC
                                    Canadian Pacific Plaza
                                    120 South Sixth Street, Suite 2600
                                    Minneapolis, MN 55402
                                    (612) 333-8844
                                    (612) 339-6622 Fax

                                    Attorneys for Plaintiffs




                                     70
